 

Exhibit 10.1

 



EXECUTION COPY

 





 
 

 

CREDIT AGREEMENT

Dated as of October 28, 2015

by and among

JUS-COM, INC.
as the Borrower,

 

THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,

LATERAL JUSCOM FEEDER LLC,
as the Administrative Agent,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders



 

 
 
 

 





 

 

 

TABLE OF CONTENTS

Page

Article I -  THE TERM LOAN 1 1.1   Amounts and Terms of Term Loan Commitments. 1
1.2   Evidence of Term Loans; Term Notes 3 1.3   Interest 3 1.4   Loan Accounts
4 1.5   Optional Prepayments and Termination of Term Loan Commitments 4
1.6   Mandatory Payments of Term Loans 5 1.7   Fees 7 1.8   Payments by the
Borrower 7 1.9   Payments by the Lenders to the Administrative Agent; Settlement
8 Article II -  CONDITIONS PRECEDENT 8 2.1   Conditions of Initial Term Loans 8
Article III -  REPRESENTATIONS AND WARRANTIES 12 3.1   Corporate Existence and
Power 12 3.2   Corporate Authorization; No Contravention 13 3.3   Governmental
Authorization 13 3.4   Binding Effect 13 3.5   Litigation 13 3.6   No Default 14
3.7   ERISA Compliance 14 3.8   Use of Proceeds; Margin Regulations 14
3.9   Ownership of Property; Liens 14 3.10   Taxes 14 3.11   Financial Condition
14 3.12   Environmental Matters 15 3.13   Regulated Entities 16 3.14   Solvency
16 3.15   Labor Relations 16 3.16   Intellectual Property 16 3.17   Brokers’
Fees 16 3.18   Insurance 16 3.19   Ventures, Subsidiaries and Affiliates;
Outstanding Stock 17 3.20   Full Disclosure 17 3.21   Foreign Assets Control
Regulations and Anti-Money Laundering 17 3.22   Patriot Act; FCPA 17
3.23   Collateral Representations 18 3.24   Status of Intermediate Holdings and
Holdings 19 Article IV -  AFFIRMATIVE COVENANTS 19 4.1   Financial Statements 19
4.2   Certificates; Other Information 20 4.3   Notices 21 4.4   Preservation of
Corporate Existence, Etc 22 4.5   Maintenance of Property 22 4.6   Insurance 22
4.7   Payment of Obligations 23

 



 

 

 

4.8   Compliance with Laws 23 4.9   Inspection of Property and Books and Records
23 4.10   Use of Proceeds 24 4.11   Cash Management Systems; Blocked Account 24
4.12   Further Assurances. 26 4.13   Environmental Matters 27
4.14   Post-Closing Milestones 28 4.15   Material Contracts 28
4.16   Information Rights 28 Article V -  NEGATIVE COVENANTS 28 5.1   Limitation
on Liens 28 5.2   Disposition of Assets 30 5.3   Consolidations and Mergers 31
5.4   Loans and Investments 31 5.5   Limitation on Indebtedness 33
5.6   Transactions with Affiliates 33 5.7   Management Fees and Compensation 33
5.8   Use of Proceeds 34 5.9   Contingent Obligations 34 5.10   Compliance with
ERISA 35 5.11   Restricted Payments 35 5.12   Change in Business 36
5.13   Amendments to Organizational Documents and Material Contracts; Optional
Prepayments of Indebtedness 36 5.14   Changes in Accounting, Name and
Jurisdiction of Organization 37 5.15   No Negative Pledges 37 5.16   OFAC;
Patriot Act 37 5.17   Sale-Leasebacks; Equipment Debt 37 5.18   Hazardous
Materials 38 Article VI -  FINANCIAL COVENANTS 38 6.1   Consolidated Capital
Expenditures 38 6.2   Consolidated EBITDA 38 6.3   Consolidated Leverage Ratio
38 6.4   Minimum Consolidated Debt Service Coverage Ratio 39 6.5   Qualified
Cash 39 Article VII -  EVENTS OF DEFAULT 39 7.1   Event of Default 39
7.2   Remedies 41 7.3   Rights Not Exclusive 42 Article VIII -  THE
ADMINISTRATIVE AGENT 42 8.1   Appointment and Duties 42 8.2   Binding Effect 43
8.3   Use of Discretion 43 8.4   Delegation of Rights and Duties 44
8.5   Reliance and Liability 44 8.6   Administrative Agent Individually 45
8.7   Lender Credit Decision 45 8.8   Expenses; Indemnities; Withholding 46
8.9   Resignation of the Administrative Agent 47

 



2 

 

 

8.10   Release of Collateral or Guarantors 47 8.11   Additional Secured Parties
48 Article IX -  MISCELLANEOUS 48 9.1   Amendments and Waivers 48 9.2   Notices
50 9.3   Electronic Transmissions 50 9.4   No Waiver; Cumulative Remedies 51
9.5   Costs and Expenses 51 9.6   Indemnity 51 9.7   Marshaling; Payments Set
Aside 52 9.8   Successors and Assigns 52 9.9   Assignments and Participations;
Binding Effect 52 9.10   Non-Public Information; Confidentiality 56
9.11   Set-off; Sharing of Payments 57 9.12   Counterparts; Facsimile Signature
58 9.13   Severability 58 9.14   Captions 58 9.15   Independence of Provisions
58 9.16   Interpretation 58 9.17   No Third Parties Benefited 58
9.18   Governing Law and Jurisdiction 58 9.19   Waiver of Jury Trial 59
9.20   Entire Agreement; Release; Survival 59 9.21   Patriot Act 60 9.22   Joint
and Several 60 9.23   Creditor-Debtor Relationship 60 Article X -  TAXES, YIELD
PROTECTION AND ILLEGALITY 60 10.1   Taxes 60 10.2   Reserved 63 10.3   Increased
Costs 63 10.4   Reserved 64 10.5   Reserved 64 10.6   Mitigation 65
10.7   Certificates of Lenders 65 Article XI -  DEFINITIONS 65 11.1   Defined
Terms 65 11.2   Other Interpretive Provisions 83 11.3   Accounting Terms and
Principles 84 11.4   Payments 84

 



3 

 

 

SCHEDULES     Schedule 1.1(a) Initial Term Loan Commitments Schedule 1.1(b)
Delayed Draw Term Loan Commitments Additional Term Loan Commitments Schedule
3.18 Insurance Schedule 3.19 Ventures, Subsidiaries and Affiliates; Outstanding
Stock Schedule 3.23(b) Jurisdiction of Organization; Legal Names; Etc. Schedule
3.23(c) Intellectual Property Schedule 3.23(d) Documents; Instruments Schedule
3.23(e) Deposit Accounts; Securities Accounts Schedule 3.23(f) Electronic
Chattel Paper; Letter of Credit Rights Schedule 3.23(g) Commercial Tort Claims
Schedule 3.23(h) Pledged Stock and Stock Equivalents Schedule 3.23(i) Chief
Executive Office; Real Estate Related Disclosures Schedule 3.23(j) Material
Contracts Schedule 4.14 Post-Closing Milestones Schedule 5.1 Liens Schedule 5.4
Investments Schedule 5.5 Indebtedness Schedule 5.9 Contingent Obligations
Schedule P-1 Prior Indebtedness        

EXHIBITS

 

Exhibit 2.1(c) Form of Solvency Certificate Exhibit 4.2(b) Form of Compliance
Certificate Exhibit 10.1-1 Form of U.S. Tax Compliance Certificate Exhibit
10.1-2 Form of U.S. Tax Compliance Certificate Exhibit 10.1-3 Form of U.S. Tax
Compliance Certificate Exhibit 10.1-4 Form of U.S. Tax Compliance Certificate
Exhibit A-1 Form of Assignment and Assumption Exhibit A-2 Form of ATL Note
Exhibit I-1 Form of ITL Note Exhibit N-1 Form of Notice of Borrowing    



4 

 



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of October 28, 2015 among (1) JUS-COM, INC., an Indiana
corporation (the “Borrower”), (2) the other Persons party hereto that are
designated as Credit Parties, (3) LATERAL JUSCOM FEEDER LLC (in its individual
capacity, “Lateral”), as Administrative Agent for the several lenders from time
to time party to this Agreement (each, individually, a “Lender” and,
collectively, the “Lenders”), and (4) such Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, term loans, upon and subject to the terms and
conditions set forth in this Agreement;

 

WHEREAS, FTE Networks, Inc., a Nevada corporation and the holder (indirectly) of
all of the Stock and Stock Equivalents of the Borrower (“Holdings”), and the
other Credit Parties will derive substantial direct and indirect benefits from
the entry by the Borrower into this Agreement and are willing to guaranty all of
the Obligations of the Borrower hereunder; and

 

WHEREAS, the Borrower, Holdings and the other Credit Parties desire to secure
all of the Borrower’s Obligations under the Loan Documents, and the guaranty by
the other Credit Parties of Borrower’s Obligations under the Loan Documents, by
granting to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property (other than
Excluded Property).

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

Article I - THE TERM LOAN

 

1.1 Amounts and Terms of Term Loan Commitments.

 

(a) The Initial Term Loans.

 

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Lender, severally and not jointly, agrees to make term loans to the Borrower on
the Closing Date (the “Initial Term Loans”) in the amount set forth opposite
such Lender’s name in Schedule 1.1(a) under the heading “Initial Term Loan
Commitment” (such amount being referred to herein as such Lender’s “ITL
Commitment”).

 



5 

 

 

(ii) Amounts borrowed as the Initial Term Loans which are repaid or prepaid may
not be reborrowed and no refunds of, or credits for, such payments shall be
required.

 

(b) The Additional Term Loans.

 

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Lender, severally and not jointly, agrees to make term loans to the Borrower on
one Business Day during the period from the Business Day immediately following
the Closing Date through the ATL Commitment Termination Date (the “Additional
Term Loans”), in an aggregate amount not to exceed at any time outstanding the
amount set forth opposite such Lender’s name in Schedule 1.1(b) under the
heading “Additional Term Loan Commitments” (as the same may be reduced from time
to time in accordance with this Agreement) or in the Assignment pursuant to
which such Lender became a Lender hereunder (as the same may be reduced from
time to time in accordance with this Agreement) (in either case, such amount
being referred to herein as such Lender’s “ATL Commitment;” and, the ITL
Commitments and the ATL Commitments are sometimes referred to collectively as
the “Term Loan Commitments”).

 

(ii) Amounts borrowed as the Additional Term Loans which are repaid or prepaid
may not be reborrowed and no refunds of, or credits for, such payments shall be
required.

 

(iii) The commitment of the Lenders with an ATL Commitment to fund Additional
Term Loans is conditioned on the satisfaction of the following conditions:

 

(A) the requested Borrowing date of the applicable Additional Term Loans is a
Business Day;

 

(B) no Default or Event of Default shall exist at the time of, or after giving
effect to, the funding of the requested Additional Term Loans;

 

(C) each representation or warranty by any Credit Party contained herein or in
any other Loan Document is true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date the
Additional Term Loans are proposed to be funded, except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representations and warranties were true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date);

 

(D) the Administrative Agent shall have received on a date which is at least
five (5) Business Days (or such shorter period as the Administrative Agent may
agree) prior to the date the requested Additional Term Loans are proposed to be
funded, a Notice of Borrowing with respect to the requested Additional Term
Loans (which shall be in an aggregate principal amount not in excess of the
remaining ATL Commitments; the Administrative Agent shall promptly advise the
Lenders of the receipt of the Notice of Borrowing; and no more than one (1)
Notice of Borrowing may be tendered requesting Additional Term Loans);

 

(E) the Tender Offer shall have expired in accordance with the Tender Offer
Documents (as in effect on the Closing Date or otherwise as amended or waived
with the prior written consent of the Administrative Agent);

 

(F) the Administrative Agent shall have received evidence that all Senior
Secured Notes properly tendered for purchase (and not withdrawn) have been
accepted for purchase by Holdings in accordance with the Tender Offer Documents
(as in effect on the Closing Date or otherwise as amended or waived with the
prior written consent of the Administrative Agent) and all other conditions set
forth in the Tender Offer Documents (as in effect on the Closing Date or
otherwise as amended or waived with the prior written consent of the
Administrative Agent) to Holdings’ obligation to purchase any Senior Secured
Notes properly tendered (and not withdrawn) have been satisfied (or waived with
the prior written consent of the Administrative Agent);

 



6 

 

 

(G) the Administrative Agent shall have received evidence that contemporaneously
with the funding of the Additional Term Loans Holdings shall have commenced a
consent solicitation pursuant to which Holdings shall solicit the consent of the
holders of its Stock and Stock Equivalents to amend and\or restate the
certificate of incorporation (and any related designations of rights and
preferences related to preferred Stock) of Holdings, all in form, scope and
substance (and pursuant to documentation) satisfactory to the Administrative
Agent; and

 

(H) the Additional Lateral Stock shall have been issued to the Lenders.

 

(c) The parties hereto agree that (i) no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make any Term Loan
hereunder, nor shall any Term Loan Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

1.2 Evidence of Term Loans; Term Notes.

 

(a) The Initial Term Loan made by each Lender is evidenced by this Agreement
and, if requested by such Lender, an ITL Note payable to such Lender and
delivered to such Lender by the Borrower in an amount equal to the unpaid
balance of the Initial Term Loan held by such Lender.

 

(b) The Additional Term Loans made by each Lender with an ATL Commitment are
evidenced by this Agreement and, if requested by such Lender, an ATL Note
payable to such Lender in an amount equal to the unpaid balance of the
Additional Term Loans held by such Lender.

 

1.3 Interest.

 

(a) Subject to subsections 1.3(d) and 1.3(e), the Term Loans shall bear interest
at a rate per annum equal to the Applicable Rate. All computations of fees and
interest payable under this Agreement shall be made on the basis of a 360-day
year and actual days elapsed. Interest and fees shall accrue during each period
during which interest or such fees are computed from the first day thereof to
the last day thereof.

 

(b) Interest on each Term Loan shall be paid in arrears on each Interest Payment
Date. Subject to the following proviso, all accrued but unpaid interest payable
on any Interest Payment Date shall be paid in cash; provided, however, that a
portion of such interest at a rate equal to the Applicable PIK Component of the
Applicable Rate for the applicable period during which the corresponding
Applicable PIK Component was in effect shall be paid-in-kind (each such
addition, a “Principal Increase”) unless either (i) an Event of Default has
occurred and is continuing (in which case all interest due on any applicable
Interest Payment Date shall be paid in full in cash), or (ii) the Borrower
irrevocably notifies the Administrative Agent in writing at least five (5)
Business Days, but not more than twenty (20) Business Days, prior to the
applicable Interest Payment Date of its unconditional commitment to pay all
interest otherwise due and payable on such date in cash (in which case all
interest due on the applicable Interest Payment Date shall be paid in full in
cash). Principal Increases shall be considered a principal obligation
outstanding in respect of the Term Loans for all purposes hereunder, including,
without limitation, calculation of interest on subsequent Interest Payment
Dates.

 



7 

 

 

(c) Accrued but unpaid interest shall also be paid in cash on the date of any
payment or prepayment of the Term Loans.

 

(d) At the election of the Required Lenders while any Event of Default exists
(or automatically while any Event of Default under Section 7.1(a), 7.1(f) or
7.1(g) exists), the Borrower shall pay interest (after as well as before entry
of judgment thereon to the extent permitted by law) on the Term Loans from and
after the date of occurrence of such Event of Default, at a rate per annum which
is determined by adding three percent (3.00%) per annum to the Applicable Rate.
All such interest shall be payable in cash on demand of the Required Lenders.

 

(e) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by the
Administrative Agent, on behalf of Lenders, is equal to the total interest that
would have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Closing Date as
otherwise provided in this Agreement.

 

(f) Holdings, the Borrower and the Lenders agree (i) that the Initial Lateral
Stock to be issued to the Lenders on the Closing Date has a per share value of
$0.71, (ii) that as a result of the value allocated to the Initial Lateral Stock
pursuant to clause (i), the Additional Lateral Stock to be issued in connection
with the funding of the Additional Term Loans (which the parties agree has the
same per share valued as the Initial Lateral Stock), the Principal Increase
described in Section 1.3(b) hereof, and the fees contemplated by the Fee Letter,
the Term Loans are deemed, for Tax purposes, to be issued with original issue
discount (“OID”), as defined in Section 1273(a)(1) of the Code, (iii) that any
calculation by the Borrower regarding the amount of OID for any accrual period
on the Term Loans shall be subject to review and approval of the Lenders, which
approval shall not be unreasonably withheld, delayed or conditioned, and (iv) to
adhere to this provision for federal income Tax purposes and not to take any
action or file any Tax Return inconsistent herewith (including with respect to
the amount of OID on the Term Loans as determined in accordance with the
preceding clause (iii)).

 

1.4 Loan Accounts. The Administrative Agent, on behalf of the Lenders, shall
record on its books and records the amount of each Term Loan made, the interest
rate applicable thereto, all payments of principal and interest thereon and the
principal balance thereof from time to time outstanding. The Administrative
Agent shall deliver to the Borrower, at its request, a loan statement setting
forth such record for the immediately preceding calendar month. Such record
shall, absent manifest error, be conclusive evidence of the amount of the Term
Loans made by the Lenders to the Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so, or any failure to deliver
such loan statement shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder (and under any Term Note) to pay any amount owing with
respect to the Term Loans or provide the basis for any claim against the
Administrative Agent.

 

1.5 Optional Prepayments and Termination of Term Loan Commitments.

 

(a) Optional Prepayments Generally. The Borrower may at any time on or after
(but not before) October 28, 2016, upon at least three (3) Business Days’ (or
such shorter period as is acceptable to the Administrative Agent) prior written
notice (in form and substance reasonably acceptable to the Administrative Agent)
by the Borrower to the Administrative Agent, prepay the Term Loans in whole or
in part in an amount greater than or equal to $100,000. Subject to Section
1.8(c), optional prepayments of the Term Loan shall be applied to prepay amounts
otherwise payable in respect of the Term Loans on the Maturity Date.

 



8 

 

 



(b) Notices. Notice of prepayment pursuant to clause (a) above shall not
thereafter be revocable by the Borrower and the Administrative Agent will
promptly notify each Lender thereof and of such Lender’s Commitment Percentage
of such prepayment. The payment amount specified in a notice of prepayment shall
be due and payable on the date specified therein. Together with each prepayment
under this Section 1.5, the Borrower shall pay to the Administrative Agent (for
the benefit of the Lenders) in cash (i) all accrued but unpaid interest on the
portion of the Term Loans to be prepaid and (ii) the corresponding Prepayment
Premium.

 

(c) Term Loan Commitments. Each ITL Commitment shall terminate immediately
following the funding of the Initial Term Loans. Each ATL Commitment shall
terminate immediately following the earlier to occur of (i) the funding of any
Additional Term Loans and (ii) the ATL Commitment Termination Date. The Borrower
may at any time upon at least three (3) Business Days’ (or such shorter period
as is acceptable to the Administrative Agent) prior written notice (in form and
substance reasonably acceptable to the Administrative Agent) by the Borrower to
the Administrative Agent permanently reduce the ATL Commitments; provided, that,
such reductions shall be in an amount greater than or equal to $100,000. All
reductions of the ATL Commitments shall be allocated pro rata among all Lenders
with an ATL Commitment.

 

1.6 Mandatory Payments of Term Loans.

 

(a) Scheduled Term Loan Payments. The entire principal balance of the Term
Loans, including all Principal Increases thereon, shall be due and payable in
cash on the Maturity Date. In addition, the entire principal balance of the Term
Loans, including all Principal Increases thereon, shall be due and payable in
cash if the Tender Offer expires and Holdings fails (or is unable) to accept for
purchase in accordance with the Tender Offer Documents (as in effect on the
Closing Date or otherwise as amended or waived with the prior written consent of
the Required Lenders) at least 80% in aggregate principal amount of the Senior
Secured Notes.

 

(b) Asset Dispositions; Events of Loss. If a Credit Party or any Subsidiary of a
Credit Party shall at any time or from time to time:

 

(i) make a Disposition; or

 

(ii) suffer an Event of Loss;

 

then (A) the Borrower shall promptly notify the Administrative Agent of such
proposed Disposition or Event of Loss (including the amount of the estimated Net
Proceeds to be received by a Credit Party and/or such Subsidiary in respect
thereof) and (B) promptly upon receipt by a Credit Party and/or such Subsidiary
of the Net Proceeds of such Disposition or Event of Loss, the Borrower shall
deliver, or cause to be delivered, the Net Proceeds to the Administrative Agent
for distribution to the Lenders as a prepayment of the Term Loans, which
prepayment shall be applied in accordance with Section 1.6(d) hereof. The
foregoing notwithstanding and provided no Default or Event of Default has
occurred and is continuing, no prepayment with the Net Proceeds of a Disposition
or an Event of Loss shall be required to the extent a Credit Party or such
Subsidiary reinvests the Net Proceeds of such Disposition or Event of Loss in
replacement assets substantially similar to the assets that were the subject of
such Disposition or Event of Loss, within one hundred eighty (180) days after
the date of such Disposition or Event of Loss, as the case may be; provided,
that the Borrower notifies the Administrative Agent in writing of the Borrower’s
or such Subsidiary’s intent to reinvest and of the completion of such
reinvestment at the time such proceeds are received and when such reinvestment
occurs, respectively.

 



9 

 

 

(c) Equity Issuances; Incurrence of Debt; Extraordinary Receipts. Immediately
upon receipt by any Credit Party or any Subsidiary of any Credit Party of (i)
the Net Issuance Proceeds of (A) any Equity Issuance or (B) the incurrence of
Indebtedness (other than Net Issuance Proceeds from the incurrence of
Indebtedness permitted hereunder) or (ii) the Net Proceeds of any Extraordinary
Receipts, the Borrower shall deliver, or cause to be delivered, to the
Administrative Agent an amount equal to such Net Issuance Proceeds or Net
Proceeds, as the case may be, in each instance, for distribution to the Lenders
as a prepayment of the Term Loans, which prepayment shall be applied in
accordance with Section 1.6(d).

 

(d) Notice and Application of Prepayments; Prepayment Premium.

 

(i) In connection with any prepayment required under Section 1.6(b) or Section
1.6(c), the Borrower shall provide at least three (3) Business Days’ (or such
shorter period as is acceptable to the Administrative Agent) prior written
notice (in form and substance reasonably acceptable to the Administrative Agent)
of each such prepayment by the Borrower to the Administrative Agent, which
notice shall specify the amount of the prepayment and the subsection pursuant to
which such prepayment is being made (each, a “Prepayment Date”). Upon receipt by
the Administrative Agent of such notice, the Administrative Agent shall
immediately give notice to each Lender of the prepayment, the Prepayment Date
and of such Lender’s pro rata share of the prepayment. Each Lender may elect (in
its sole discretion) to decline or accept, as the case may be, all (or any
portion) of its pro rata share of any prepayment by giving notice of such
election in writing to the Administrative Agent no later than 11:00 a.m. on the
Business Day immediately prior to the Prepayment Date. If a Lender fails to
deliver a notice of election to the Administrative Agent within the time frame
specified above, any such failure will be deemed to constitute an acceptance of
such Lender’s pro rata share of the total amount of such prepayment. Upon
receipt by the Administrative Agent of such notice of election, the
Administrative Agent shall immediately notify the Borrowers of such election.
Any amounts declined by any Lender shall be retained by the Credit Parties and
their Subsidiaries and may be utilized in any manner not inconsistent with the
terms of this Agreement.

 

(ii) Subject to Section 1.8(c), any prepayments of the Term Loans pursuant to
Section 1.6 shall be applied to prepay amounts otherwise payable in respect of
the Term Loans on the Maturity Date.

 

(iii) Together with each payment made pursuant to Section 1.6, the Borrower
shall pay to the Administrative Agent (for the benefit of the Lenders) in cash
(i) all accrued but unpaid interest on the portion of the Term Loans to be
prepaid and (ii) the corresponding Prepayment Premium.

 

(e) No Implied Consent. Provisions contained in this Section 1.6 for application
of proceeds of certain transactions shall not be deemed to constitute consent of
the Lenders to transactions that are not otherwise permitted by the terms hereof
or the other Loan Documents.

 



10 

 

 

1.7 Fees. On the date that any Term Loans are funded, the Borrower shall pay the
fees contemplated to be paid pursuant to the Fee Letter.

 

1.8 Payments by the Borrower.

 

(a) Subject to Section 10.1, all payments (including prepayments) to be made by
each Credit Party on account of principal, interest, fees and other amounts
required hereunder shall be made without set off, recoupment, counterclaim or
deduction of any kind, shall, except as otherwise expressly provided herein, be
made to the Administrative Agent (for the ratable account of the Persons
entitled thereto) at the address for payment specified in the signature page
hereof in relation to the Administrative Agent (or such other address as the
Administrative Agent may from time to time specify in accordance with Section
9.2), and shall be made in Dollars and by wire transfer in immediately available
funds (which shall be the exclusive means of payment hereunder), no later than
12:00 p.m. on the date due. Any payment which is received by the Administrative
Agent later than 12:00 p.m. may in Administrative Agent’s discretion be deemed
to have been received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue. The Borrower and each other
Credit Party hereby irrevocably waives the right to direct the application
during the continuance of an Event of Default of any and all payments in respect
of any Obligation and any proceeds of Collateral.

 

(b) If any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be due on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

 

(c) During the continuance of an Event of Default (and notwithstanding any
direction by the Borrower to the contrary), the Administrative Agent shall upon
the direction of the Required Lenders apply any and all payments received by the
Administrative Agent in respect of any Obligation and all proceeds received by
the Administrative Agent as a result of the exercise of its remedies under the
Collateral Documents in accordance with the clauses first through sixth below.
Anything to the contrary contained herein notwithstanding, all proceeds of
Collateral and all amounts collected or received by Administrative Agent,
including all payments made by Credit Parties to Administrative Agent, after any
or all of the Obligations have been accelerated (so long as such acceleration
has not been rescinded), shall be applied as follows:

 



first, to payment of costs and expenses, including Attorney Costs, of the
Administrative Agent payable or reimbursable by the Credit Parties under the
Loan Documents;

 

second, to payment of Attorney Costs of the Lenders payable or reimbursable by
the Borrower under this Agreement;

 

third, to payment of all accrued unpaid interest on the Term Loans and fees owed
to the Administrative Agent and the Lenders;

 

fourth, to payment of principal of the Term Loans then due and payable;

 

fifth, to all other Obligations owing to the Lenders then due and payable; and

 

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

 

In carrying out the foregoing, (i) amounts received shall be applied to each
category in numerical order until amounts in such category have been paid in
full in cash prior to the application to the next succeeding category, (ii) each
of the Lenders or other Persons entitled to payment shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant to the
clauses set forth above, and (iii) amounts applied to the Term Loan or interest
in respect thereof shall be applied pro rata between the Initial Term Loans and
the Additional Term Loans.

 



11 

 

 

1.9 Payments by the Lenders to the Administrative Agent; Settlement.

 

(a) Disbursements. Upon receipt of the proceeds of the Term Loans from the
Lenders, the Administrative Agent shall, on behalf of Lenders, disburse funds to
the Borrower.

 

(b) Settlements. In the case of any payment of principal or interest received by
the Administrative Agent from the Borrower in respect of the Term Loans prior to
12:00 p.m. on any Business Day, the Administrative Agent shall pay to each
Lender such Lender’s Commitment Percentage of such payment on such Business Day,
and, in the case of any payment of principal or interest received by the
Administrative Agent from the Borrower in respect of the Term Loan later than
12:00 p.m. on any Business Day, the Administrative Agent shall pay to each
Lender such Lender’s Commitment Percentage of such payment, and such payments
shall be made by wire transfer not later than 12:00 p.m. on the next Business
Day.

 

(c) Return of Payments.

 

(i) If the Administrative Agent pays an amount to a Lender under this Agreement
in the belief or expectation that a related payment has been or will be received
by the Administrative Agent from the Borrower and such related payment is not
received by the Administrative Agent, then the Administrative Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

(ii) If the Administrative Agent determines at any time that any amount received
by the Administrative Agent under this Agreement or any other Loan Document must
be returned to any Credit Party or paid to any other Person pursuant to any
insolvency law or otherwise, then, notwithstanding any other term or condition
of this Agreement or any other Loan Document, the Administrative Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to the Administrative Agent on demand any portion of such
amount that the Administrative Agent has distributed to such Lender, together
with interest at such rate, if any, as the Administrative Agent is required to
pay to the Borrower or such other Person, without setoff, counterclaim or
deduction of any kind, and the Administrative Agent will be entitled to set-off
against future distributions to such Lender any such amounts (with interest)
that are not repaid on demand.

 

(d) Procedures. The Administrative Agent hereby is authorized by each Credit
Party and each other Secured Party to establish reasonable procedures (and to
amend such procedures from time to time) to facilitate administration and
servicing of the Term Loans and other matters incidental thereto.

 

Article II - CONDITIONS PRECEDENT

 

2.1 Conditions of Initial Term Loans. The obligation of each Lender to make its
Initial Term Loans hereunder is subject to satisfaction of the following
conditions in a manner reasonably satisfactory to the Administrative Agent and
the Lenders:

 



12 

 

 

(a) Transaction Documents. The Administrative Agent shall have received on or
before the Closing Date executed counterparts of the following Transaction
Documents:

 

(i) this Agreement;

 

(ii) to the extent requested by any Lender, ITL Note(s) with respect to such
Lender’s Initial Term Loan(s);

 

(iii) the Guaranty and Security Agreement;

 

(iv) short form Intellectual Property security agreements, in form and substance
reasonably satisfactory to the Administrative Agent, covering all right, title
and interest of the Credit Parties in Patents and Trademarks registered or
applied for with the United States Patent and Trademark Office and Copyrights
registered or applied for with the United States Copyright Office;

 

(v) Control Agreements with respect to the Blocked Account and all other deposit
accounts and securities accounts of the Credit Parties, other than any such
account as constitutes an Excluded Account;

 

(vi) the Initial Lateral Stock and each other Equity Investment Document;

 

(vii) the Fee Letter; and

 

(viii) a Notice of Borrowing with respect to the Initial Term Loans.

 

(b) Satisfaction of Existing Obligations. The Administrative Agent shall have
received:

 

(i) a fully executed pay-off letter, settlement or other satisfaction agreement
reasonably satisfactory to the Administrative Agent confirming that all
obligations owing by any Credit Party to a Prior Creditor that will be repaid in
full from the proceeds of the Initial Term Loans or otherwise satisfied on or
prior to the Closing Date and all Liens upon any of the Property of the Credit
Parties or any of their Subsidiaries in favor of a Prior Creditor shall be
terminated by the applicable Prior Creditor immediately upon such payment or the
satisfaction of the applicable conditions precedent to the satisfaction in full
of the Indebtedness or other liabilities owing to the applicable Prior Creditor;
and

 

(ii) copies of all Settlement Agreements, each duly executed and delivered by
the parties signatory thereto, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders.

 

(c) Evidence of Solvency. The Administrative Agent shall have received a
solvency certificate from the chief executive officer or chief financial officer
of Holdings and the Borrower in substantially the form attached hereto as
Exhibit 2.1(c).

 

(d) Required Information. The Administrative Agent and the Lenders shall have
received the financial statements referred to in Section 3.11(a).

(e) Blocked Account, Equity Related and Personal Property Requirements. The
Administrative Agent shall have received:

 



13 

 

 

(i) evidence that the Borrower has established the Blocked Account;

 

(ii) evidence that the Organizational Documents of each Credit Party that is a
limited liability company or limited partnership organized under the laws of the
United States or a political subdivision thereof have been amended, in form and
substance reasonably satisfactory to the Administrative Agent, to reflect the
members’ or partners’, as applicable, election to opt-in to Article 8 of the
UCC, certificate the Stock of such Credit Party and otherwise to accommodate any
assignments thereof arising from the exercise of default remedies by the Secured
Parties;

 

(iii) all certificates or instruments, if any, representing or evidencing the
Stock or Stock Equivalents required to be pledged pursuant to the terms of the
Guaranty and Security Agreement, accompanied by instruments of transfer or stock
powers undated and endorsed in blank;

 

(iv) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each United States jurisdiction as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to perfect the Liens created, or
purported to be created, by the Collateral Documents; and

 

(v) copies of UCC, United States Patent and Trademark Office, tax and judgment
lien searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Credit Party as debtor and that
are filed in those state and county jurisdictions in which any property of any
Credit Party is located and the state and county jurisdictions in which any
Credit Party is organized or maintains its principal place of business and such
other searches that the Administrative Agent deems necessary or appropriate,
none of which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Permitted Liens).

 

(f) Fees and Expenses. There shall have been paid all fees and expenses required
to be paid on the Closing Date pursuant to the Transaction Documents.

 

(g) Absence of Litigation. There shall not exist any judgment, decree or order
of any Governmental Authority which would prevent the performance of this
Agreement or the transactions contemplated hereby or declare unlawful this
Agreement or the transactions contemplated hereby.

 

(h) PATRIOT Act. The Administrative Agent and the Lenders shall have received,
at least five days prior to the Closing Date, all documentation and other
information requested by the Administrative Agent or any Lender and required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act.

 

(i) Other Customary Closing Deliverables. The Administrative Agent and the
Lenders shall have received:

 



14 

 

 

(i) a legal opinion from (A) K&L Gates LLP, designated transactional counsel to
the Credit Parties, (B) special Nevada counsel to the Credit Parties, and (C)
special Indiana counsel to the Credit Parties, in each case, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(ii) customary insurance certificates and endorsements thereto in form and
substance reasonably satisfactory to the Administrative Agent naming the
Administrative Agent (on behalf of the Lenders) as an additional insured or loss
payee (and mortgagee), as the case may be, under all insurance policies to be
maintained with respect to the properties of the Credit Parties forming part of
the Collateral;

 

(iii) a certificate of a Responsible Officer of each Credit Party dated the
Closing Date, certifying (A) that attached thereto is (1) a true and complete
copy of a certificate as to the good standing of each Credit Party (in so-called
“long-form” if available), as of a recent date, from such Secretary of State of
the state of its organization (or other applicable Governmental Authority to the
extent available), (2) a true and complete copy of each Organization Document of
such Credit Party certified as of a recent date by the Secretary of State of the
state of its organization, (3) is a true and complete copy of resolutions duly
adopted by the board of directors or similar governing body of such Credit Party
authorizing the execution, delivery and performance of the Transaction Documents
to which such Credit Party is a party and, in the case of Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, and (4) a true and
complete copy of each Material Contract and (B) as to the incumbency and
specimen signature of each officer executing any Transaction Document or any
other document delivered in connection herewith on behalf of such Credit Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the Responsible Officer executing the certificate in this
clause (iii));

 

(iv) a pro forma Compliance Certificate demonstrating, as of the last day of the
fiscal period most recently ended for which financial statements of Holdings
have been delivered to the Administrative Agent, compliance with Article VI
hereof; and

 

(v) a certificate signed by a Responsible Officer of the Borrower dated the
Closing Date certifying as to an attached (A) detailed sources and uses
statement and funds flow memorandum, including the payment of all fees and
expenses in connection therewith, (B) pro forma equity ownership table of
Holdings, and (C) pro forma consolidated balance sheet of Holdings (the “Pro
Forma Balance Sheet”).

 

(j) Tender Offer. Contemporaneously with the making of the Initial Term Loans,
the Tender Offer shall have commenced in accordance with the Tender Offer
Documents.

 

(k) Accuracy of Representations and Warranties. Each representation or warranty
by any Credit Party contained herein or in any other Transaction Document is
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of the date the Initial Term Loans
are proposed to be funded, except to the extent that such representation or
warranty expressly relates to an earlier date (in which event such
representations and warranties were true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
earlier date).

(l) No Defaults or Events of Default. No Default or Event of Default has
occurred and is continuing or could reasonably be expected to result after
giving effect to the incurrence of the Initial Term Loans.

 



15 

 

 

(m) General Diligence. The Administrative Agent shall have completed its
business, financial, legal and collateral due diligence of the Credit Parties,
with results satisfactory to the Administrative Agent and the Lenders,
including, without limitation (i) the receipt of a quality of earnings report in
form and substance (and issued by a Person) satisfactory to the Administrative
Agent and the Lenders, (ii) a satisfactory review of all contracts of the Credit
Parties, and (iii) background checks on such Persons as the Administrative Agent
or any Lender may require.

 

For the purpose of determining satisfaction with the conditions specified in
this Section 2.1, each Lender that has signed and delivered this Agreement shall
be deemed to have accepted, and to be satisfied with, each document or other
matter required under this Section 2.1 unless the Administrative Agent shall
have received written notice from such Lender prior to the Closing Date
specifying its objection thereto.

 

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Term Loan shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by the Borrower that the conditions in this Section
2.1 have been satisfied and (ii) a reaffirmation by each Credit Party of the
granting and continuance of Administrative Agent’s Liens, on behalf of itself,
the Secured Parties, pursuant to the Collateral Documents.

 

Article III - REPRESENTATIONS AND WARRANTIES

 

The Credit Parties, jointly and severally, represent and warrant to the
Administrative Agent and each Lender that the following are true, correct and
complete:

 

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

 

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

 

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Transaction Documents
to which it is a party;

 

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

 

(d) is in compliance with all Requirements of Law;

 

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement and by each Credit
Party and each of their respective Subsidiaries of any other Transaction
Document to which such Person is party, have been duly authorized by all
necessary action, and do not and will not:

 

(a) contravene the terms of any of that Person’s Organization Documents;

 



16 

 

 

(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

 

(c) violate any material Requirement of Law in any material respect.

 

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Subsidiary of any Credit
Party of this Agreement or any other Transaction Document except (a) for
recordings and filings in connection with the Liens granted to the
Administrative Agent under the Collateral Documents and (b) those obtained or
made on or prior to the Closing Date.

 

3.4 Binding Effect. This Agreement and each other Transaction Document to which
any Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

3.5 Litigation. There are no actions, suits, proceedings, claims or disputes
pending, or to the knowledge of each Credit Party, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, against
any Credit Party, any Subsidiary of any Credit Party or any of their respective
Properties which:

 

 

(a) purport to affect or pertain to this Agreement, any other Transaction
Document or any of the transactions contemplated hereby or thereby; or

 

(b) could reasonably be expected to result in monetary judgment(s) or relief,
individually or in the aggregate, in excess of the Threshold Amount; or

 

(c) seek an injunction or other equitable relief which could reasonably be
expected to have a Material Adverse Effect.

 

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Transaction Document, or directing that the transactions provided for herein or
therein not be consummated as herein or therein provided. No Credit Party or any
Subsidiary of any Credit Party is the subject of an audit or, to each Credit
Party’s knowledge, any review or investigation by any Governmental Authority
(excluding the IRS and other taxing authorities) concerning the violation or
possible violation of any Requirement of Law.

 

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
the Administrative Agent’s Liens on the Collateral. No Credit Party and no
Subsidiary of any Credit Party is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have any Material Liability.

 

3.7 ERISA Compliance. No Credit Party, no Subsidiary of any Credit Party, nor
any of their ERISA Affiliates maintains or contributes to any Defined Benefit
Plan or Multiemployer Plan.

 



17 

 

 

3.8 Use of Proceeds; Margin Regulations. (a) The proceeds of the Term Loans are
intended to be and shall be used solely for the purposes set forth in and
permitted by Section 4.10, and are intended to be and shall be used in
compliance with Section 5.8.

 

(b) No Credit Party and no Subsidiary of any Credit Party is engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. Proceeds of the Term Loans shall
not be used for the purpose of purchasing or carrying Margin Stock. No Credit
Party and no Subsidiary of any Credit Party owns any Margin Stock.

 

3.9 Ownership of Property; Liens. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all Real Estate, and good and valid title to
all owned personal property and valid leasehold interests in all leased personal
property, in each instance, necessary or used in the ordinary conduct of their
respective businesses. None of the Property of any Credit Party or any
Subsidiary of any Credit Party is subject to any Liens other than Permitted
Liens and no Permitted Lien interferes in any material respect with the ordinary
conduct of the businesses of any Credit Party or any Subsidiary of any Credit
Party at any Real Estate.

 

3.10 Taxes. All federal, state, local and foreign income and franchise and other
material Tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Credit Party have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes reflected therein or otherwise due and payable
have been paid prior to the date on which any Liability may be added thereto for
non-timely payment thereof except for those that are contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Credit Party in accordance with GAAP.
No Tax Return of any Credit Party is under audit or examination by any
Governmental Authority and no written notice of any audit or examination or any
written assertion of any claim for Taxes of any Credit Party has been given or
made by any Governmental Authority, which audit, examination or claim has not
been resolved. Proper and accurate amounts have been withheld by each Credit
Party from their respective employees for all periods in material compliance
with the Tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities. No Credit Party is a party to any tax
sharing agreement.

 

3.11 Financial Condition.

 

(a) Each of (i) the audited consolidated balance sheet of Holdings and its
Subsidiaries dated September 30, 2014, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date, (ii) the unaudited interim consolidated balance
sheet of Holdings and its Subsidiaries dated June 30, 2015, and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
for the nine fiscal months then ended, and (iii) the unaudited interim
consolidated balance sheet of the Borrower and its Subsidiaries dated June 30,
2015, and the related unaudited consolidated statements of income, shareholders’
equity and cash flows for the nine fiscal months then ended:

 

(i) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

 



18 

 

 

(ii) present fairly in all material respects the consolidated financial
condition of Holdings and its Subsidiaries or the Borrower and its Subsidiaries
(as the case may be) as of the dates thereof and results of operations for the
periods covered thereby.

 

(b) The Pro Forma Balance Sheet delivered on the Closing Date was prepared by
Holdings and the Borrower giving pro forma effect to the funding of the Term
Loans and was based on the unaudited consolidated balance sheets of Holdings and
its Subsidiaries dated June 30, 2015.

 

(c) Since September 30, 2014 there has been no Material Adverse Effect.

 

(d) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

 

(e) All financial information (other than financial projections) delivered to
the Administrative Agent was true and correct in all material respects on the
date such financial information was delivered to the Administrative Agent. No
such information is materially misleading as of the Closing Date or any other
date of a Borrowing hereunder (subject to such written supplements and updates
thereto as have been delivered to the Administrative Agent). All financial
performance projections delivered to the Administrative Agent, including the
financial performance projections delivered on or prior to the Closing Date,
represent the Borrower’s good faith estimate of future financial performance and
are based on assumptions believed by the Borrower to be fair and reasonable in
light of current market conditions, it being acknowledged and agreed by the
Administrative Agent and Lenders that projections as to future events are not to
be viewed as facts and that the actual results during the period or periods
covered by such projections may differ from the projected results.

 

3.12 Environmental Matters. Except where any failures to comply would not
reasonably be expected to result in, either individually or in the aggregate,
any Material Liability to the Credit Parties and their Subsidiaries, (a) the
operations of each Credit Party and each Subsidiary of each Credit Party are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Subsidiary of any Credit Party is
party to, and no Credit Party and no Subsidiary of any Credit Party and no Real
Estate currently (or to the knowledge of any Credit Party previously) owned,
leased, subleased, operated or otherwise occupied by or for any such Person is
subject to or the subject of, any Contractual Obligation or any pending (or, to
the knowledge of any Credit Party, threatened) order, action, investigation,
suit, proceeding, audit, claim, demand, dispute or notice of violation or of
potential liability or similar notice relating in any manner to any
Environmental Law, (c) no Lien in favor of any Governmental Authority securing,
in whole or in part, Environmental Liabilities has attached to any Property of
any Credit Party or any Subsidiary of any Credit Party and, to the knowledge of
any Credit Party, no facts, circumstances or conditions exist that could
reasonably be expected to result in any such Lien attaching to any such
Property, (d) no Credit Party and no Subsidiary of any Credit Party has caused
or suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate, (e) all Real Estate currently (or to the knowledge of any Credit Party
previously) owned, leased, subleased, operated or otherwise occupied by or for
any such Credit Party and each Subsidiary of each Credit Party is free of
contamination by any Hazardous Materials and (f) no Credit Party and no
Subsidiary of any Credit Party (i) is or has been engaged in, or has permitted
any current or former tenant to engage in, operations in violation of any
Environmental Law or (ii) knows of any facts, circumstances or conditions
reasonably constituting notice of a violation of any Environmental Law,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act or similar Environmental Laws.

 



19 

 

 

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its obligations under the Transaction Documents.

 

3.14 Solvency. Both before and after giving effect to (a) the Term Loans made on
or prior to the date this representation and warranty is made, (b) the
disbursement of the proceeds of the Term Loans to or as directed by the Borrower
and (c) the payment and accrual of all transaction costs in connection with the
foregoing, the Borrower (individually) is, and the Credit Parties (taken as a
whole) are, Solvent.

 

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to result in any Material Liability. There is no collective bargaining
or similar agreement with any union, labor organization, works council or
similar representative covering any employee of any Credit Party or any
Subsidiary of any Credit Party. No petition for certification or election of any
such representative is existing or pending with respect to any employee of any
Credit Party or any Subsidiary of any Credit Party. No such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

 

3.16 Intellectual Property.

 

(a) Each Credit Party and each Subsidiary of each Credit Party owns, or is
licensed to use, all Intellectual Property necessary to conduct its business as
currently conducted.

 

(b) The conduct and operations of each Credit Party and each Subsidiary of each
Credit Party does not, to the best knowledge of the Credit Parties (after due
inquiry), infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and no other Person has
contested any right, title or interest of any Credit Party or any Subsidiary of
any Credit Party in, or relating to, any Intellectual Property, other than, in
each case, as cannot reasonably be expected to affect the Transaction Documents
and the transactions contemplated therein and would not, in the aggregate,
reasonably be expected to result in any Material Liability.

 

3.17 Brokers’ Fees. None of the Credit Parties or any of their respective
Subsidiaries has any obligation to any Person in respect of any finder’s,
broker’s or investment banker’s fee in connection with the transactions
contemplated hereby.

 

3.18 Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective Properties are insured with reputable
insurance companies which are not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses of the same size and character as the
business of the Credit Parties and, to the extent relevant, owning similar
Properties in localities where such Person operates. A true and complete listing
of such insurance, including issuers, coverages and deductibles is set forth on
Schedule 3.18.

 

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, no Credit Party and no Subsidiary of any Credit Party
(a) has any Subsidiaries, or (b) is engaged in any joint venture or partnership
with any other Person. All issued and outstanding Stock and Stock Equivalents of
each of the Credit Parties and each of their respective Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than, with respect to the Stock and Stock Equivalents of the
Borrower and Subsidiaries of the Borrower, those in favor of Administrative
Agent, for the benefit of the Secured Parties. All such securities were issued
in compliance with all applicable state and federal laws concerning the issuance
of securities. All of the issued and outstanding Stock of each Credit Party is
owned by each of the Persons and in the amounts set forth in Schedule 3.19.
Except as set forth in Schedule 3.19, there are no pre-emptive or other
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or Stock Equivalents or any Stock or Stock
Equivalents of its Subsidiaries.

 



20 

 

 

3.20 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Transaction Documents as of the
date such representations and warranties are made or deemed made, and none of
the statements contained in each exhibit, report, statement or certificate
furnished by or on behalf of any Credit Party or any of their Subsidiaries in
connection with the Transaction Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of any Credit Party to the
Administrative Agent or the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

 

3.21 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is in compliance in all material
respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Credit Party, no Subsidiary of a Credit
Party, and no director, officer, employee, agent, or affiliate of a Credit Party
or any Subsidiary thereof is an individual or entity (each, a “Designated
Person”) that is, or is owned or controlled by Designated Persons that are, the
subject of any list-based or territorial sanctions administered or enforced by
OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”).

 

3.22 Patriot Act; FCPA. Each Credit Party and each Subsidiary of each Credit
Party is in compliance with (a) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department and
any other enabling legislation or executive order relating thereto, (b) the
Patriot Act and (c) other federal or state laws relating to “know your customer”
and anti-money laundering rules and regulations. No Credit Party or Subsidiary
of a Credit Party nor, to the knowledge of the Credit Parties, any director,
officer, agent, employee or other person acting on behalf of a Credit Party or
any of its Subsidiaries has taken any action, directly or indirectly, that would
result in a violation by such persons of the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (the “FCPA”) or any
other applicable anti-corruption law (and the Credit Parties have instituted and
maintain policies and procedures designed to promote and achieve continued
compliance therewith). No part of the proceeds of any Term Loan will be used
directly or indirectly for any payments to any government official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the FCPA or
any other applicable anti-corruption law (and the Credit Parties have instituted
and maintain policies and procedures designed to ensure continued compliance
therewith).

 

3.23 Collateral Representations.

 

(a) The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties a legal,
valid and enforceable first priority Lien (subject to Permitted Liens) on all
right, title and interest of the respective Credit Parties in the Collateral
described therein. Except for filings and such other actions completed prior to,
or contemporaneously with, the Closing Date and as otherwise contemplated hereby
and by the Collateral Documents, no filing or other action will be necessary to
perfect such Liens.

 



21 

 

 

(b) Set forth on Schedule 3.23(b) is each Credit Party’s jurisdiction of
organization (currently and for the preceding five years), legal name (currently
and for the preceding five years), federal employer identification number and
organizational identification number, if any.

 

(c) Set forth on Schedule 3.23(c) is a list of all registered or issued
Intellectual Property (including all applications for registration and issuance)
in which any Credit Party has any right, title or interest (including the
name/title, current owner, registration or application number, and registration
or application date), but excluding therefrom any commercially available
software licenses.

 

(d) Set forth on Schedule 3.23(d) is a description of all documents,
instruments, and tangible chattel paper of the Credit Parties.

 

(e) Set forth on Schedule 3.23(e) is a description of all deposit accounts and
securities accounts of the Credit Parties, including the name of (i) the
applicable Credit Party, (ii) in the case of a deposit account, a description of
the purpose of such account, and (iii) in the case of a securities account, the
securities intermediary or issuer, as applicable.

 

(f) Set forth on Schedule 3.23(f) is a description of all electronic chattel
paper and letter-of-credit rights of the Credit Parties, including the name of
(i) the applicable Credit Party, (ii) in the case of electronic chattel paper,
the account debtor and (iii) in the case of letter-of-credit rights, the issuer
or nominated person, as applicable.

 

(g) Set forth on Schedule 3.23(g) is a description of all commercial tort claims
of the Credit Parties.

 

(h) Set forth on Schedule 3.23(h) is a list of all Stock and Stock Equivalents
required to be pledged to the Administrative Agent pursuant to the Collateral
Documents (in each case, detailing the grantor thereof, the Person whose Stock
or Stock Equivalents are pledged, the number of shares of each class of Stock,
the certificate number, if any) and percentage ownership of outstanding shares
of each class of Stock and the class or nature of such Stock (i.e. voting,
non-voting, preferred, etc.).

 

(i) Set forth on Schedule 3.23(i) is a list of (i) the chief executive office of
each Credit Party, (ii) each other location where any significant administrative
functions are performed on behalf of any Credit Party, (iii) each other location
where a Credit Party maintains any books or records (electronic or otherwise)
and (iv) each location where any material personal property Collateral is
located at any premises owned or leased by a Credit Party (in each case,
including (A) an indication if such location is leased or owned, (B), if leased,
the name of the lessor, and if owned, the name of the Credit Party owning such
property, and (C) the address of such property (including, the city, county,
state and zip code)). Schedule 3.23(i) also describes any purchase options,
rights of first refusal or other similar contractual rights pertaining to any
Real Estate.

 

 (j) Set forth on Schedule 3.23(j) is a complete and accurate list of all
Material Contracts of each Credit Party.

 



22 

 

 

3.24 Status of Intermediate Holdings and Holdings. Intermediate Holdings has not
engaged in any business activities and does not own any Property other than (i)
ownership of the Stock and Stock Equivalents of the Credit Parties listed on
Schedule 3.19 and assets incidental thereto, (ii) activities and contractual
rights incidental to maintenance of its corporate existence or operation as a
holding company and (iii) performance of its obligations under the Loan
Documents to which it is a party. Holdings has not engaged in any business
activities and does not own any Property other than (i) ownership of the Stock
and Stock Equivalents of the Credit Parties listed on Schedule 3.19 and assets
incidental thereto, (ii) activities and contractual rights incidental to
maintenance of its corporate existence or operation as a holding company and
(iii) performance of its obligations under the Transaction Documents to which it
is a party.

 

Article IV - AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Facility Termination Date:

 

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly and quarterly financial statements shall not be required to have
footnote disclosures and are subject to normal year-end adjustments). Holdings
and the Borrower shall deliver to the Administrative Agent (and each Lender) and
in detail reasonably satisfactory:

 

(a) as soon as available, but not later than one hundred twenty (120) days after
the end of each Fiscal Year, audited consolidated balance sheets of Holdings and
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, and accompanied by the report of any independent certified
public accounting firm reasonably acceptable to the Administrative Agent which
report shall (A) contain an unqualified opinion, stating that such consolidated
financial statements present fairly in all material respects the financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years and (B) not include any explanatory paragraph
expressing substantial doubt as to going concern status;

 

(b) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter of each year (including the last Fiscal Quarter of each
year), unaudited consolidated balance sheets of Holdings and its Subsidiaries,
and the related consolidated statements of income and cash flows as of the end
of such Fiscal Quarter and for the portion of the Fiscal Year then ended, each
in form reasonably satisfactory to Administrative Agent and certified on behalf
of Holdings by an appropriate Responsible Officer of Holdings as fairly
presenting, in all material respects, in accordance with GAAP, the financial
position and the results of operations of Holdings and its Subsidiaries, subject
to normal year-end adjustments and absence of footnote disclosures; and

 

(c) as soon as available, but not later than thirty (30) days after the end of
each fiscal month of each year (other than a month that is also the end of a
Fiscal Quarter), unaudited consolidated statements of income of Holdings and its
Subsidiaries as of the end of such fiscal month and for the portion of the
Fiscal Year then ended, each in form reasonably satisfactory to Administrative
Agent and certified on behalf of Holdings by an appropriate Responsible Officer
of Holdings as fairly presenting, in all material respects, in accordance with
GAAP, the financial position and the results of operations of Holdings and its
Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures.

 



23 

 

 

4.2 Certificates; Other Information. Holdings and the Borrower shall furnish to
the Administrative Agent and each Lender:

 

(a) together with each delivery of financial statements pursuant to Sections
4.1(a) and 4.1(b), a management discussion and analysis report, in reasonable
detail, signed by the chief executive officer and/or chief financial officer of
Holdings, describing the operations and financial condition of the Credit
Parties and their Subsidiaries for the fiscal month and the portion of the
Fiscal Year then ended (and for the Fiscal Year then ended in the case of annual
financial statements), and a report (i) setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent projections for the current
Fiscal Year delivered pursuant to Section 4.2(d) and discussing the reasons for
any significant variations and (ii) containing a reasonably detailed summary of
key performance indicators and operating metrics consistent with past practices
of Holdings;

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly completed
certificate in the form of Exhibit 4.2(b) (a “Compliance Certificate”),
certified on behalf of Holdings by a Responsible Officer of Holdings;

 

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

 

(d) as soon as available and in any event no later than 30 days after the first
day of each Fiscal Year of Holdings, projections of the Credit Parties’ (and
their Subsidiaries’) financial performance for the then current Fiscal Year on a
consolidated basis and otherwise on a month-by-month basis (in a form, and
consistent with the scope and detail, provided to the Lenders prior the Closing
Date);

 

(e) promptly upon receipt thereof, copies of any reports submitted by Holdings’
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Credit Party made by such accountants;

 

(f) within one-hundred and twenty (120) days after the end of each Fiscal Year,
at the request of the Required Lenders and, upon reasonable prior notice, an
in-person meeting or telephonic conference with all Lenders who choose to
participate, at which meeting the financial results of the previous Fiscal Year,
the financial condition of Holdings and its Subsidiaries and the projections
presented for the current Fiscal Year of Holdings shall be reviewed; and

 

(g) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as the Administrative Agent may from time to
time reasonably request.

 

4.3 Notices. Holdings and the Borrower shall notify promptly the Administrative
Agent (and each Lender) in writing of each of the following (and in no event
later than three (3) Business Days after a Responsible Officer becomes aware
thereof):

 

(a) the occurrence or existence of any Default or Event of Default;

 

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, or any other event
or circumstance, which could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, including a
description of such breach, non-performance, default, violation, non-compliance,
event or circumstance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

 



24 

 

 

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which could reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect;

 

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party or
its respective property (i) in which the amount of damages claimed is greater
than the Threshold Amount, (ii) which could reasonably be expected to result in
any Material Liability, or (iii) in which the relief sought is an injunction or
other stay of the performance of this Agreement, any other Transaction Document
or any Material Contract;

 

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, could
reasonably be expected to result in any Material Liability, (iii) the receipt by
any Credit Party of notification that any Property of any Credit Party is
subject to any Lien in favor of any Governmental Authority securing, in whole or
in part, Environmental Liabilities and (iv) any proposed acquisition or lease of
Real Estate, if such acquisition or lease would have a reasonable likelihood of
resulting in Material Liability;

 

(f) any termination, lapse or default under any Material Contract;

 

(g) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party; and

 

(h) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent, including any
capital contribution in respect thereof, other than stock options issued
pursuant to an existing plan of a Credit Party or any Stock issued upon the
exercise of any such stock options.

 

Each notice pursuant to this Section shall be accompanied by a statement by a
Responsible Officer of Holdings and the Borrower, setting forth details of the
occurrence referred to therein (including, with respect to notices delivered
under Section 4.3(a), the particular clauses of this Agreement and/or other
Transaction Documents that have been breached or violated), and stating what
action the Borrower or other Person proposes to take with respect thereto and at
what time.

 

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

 

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;

 



25 

 

 

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except as permitted by Sections 5.2 and 5.3;

 

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;

 

(d) preserve or renew all of its Intellectual Property the non-preservation of
which could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

 

(e) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any respect and shall
comply in all respects with the terms of its IP Licenses except, in each case,
as would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof.

 

4.6 Insurance.

 

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to, (i)
maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Credit
Parties and such Subsidiaries (including policies of fire, theft, product
liability, public liability, Flood Insurance, casualty, employee fidelity,
workers’ compensation, business interruption and employee health and welfare
insurance and with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of the Borrower) of a nature
and providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Credit Parties and
(ii) cause all such insurance relating to any Property or business of any Credit
Party to name Administrative Agent as additional insured or lenders loss payee
as agent for the Lenders, as appropriate. All policies of insurance on real and
personal Property of the Credit Parties will contain an endorsement, in form and
substance acceptable to Administrative Agent, showing loss payable to
Administrative Agent (Form CP 1218 or equivalent and naming the Administrative
Agent as lenders loss payee as agent for the Lenders) and (to the extent
applicable) business interruption endorsements. Such endorsement, or an
independent instrument furnished to Administrative Agent, will provide that the
insurance companies will give Administrative Agent at least 30 days’ prior
written notice before any such policy or policies of insurance shall be
canceled. Each Credit Party shall direct all present and future insurers under
its policies of property insurance to pay all proceeds payable thereunder
directly to Administrative Agent, subject to Section 1.6(b). If any insurance
proceeds are paid by check, draft or other instrument payable to any Credit
Party and Administrative Agent jointly, Administrative Agent may endorse such
Credit Party’s name thereon and do such other things as Administrative Agent may
deem advisable to reduce the same to cash. Administrative Agent reserves the
right at any time, upon review of each Credit Party’s risk profile, to require
additional forms and limits of insurance. Notwithstanding the requirement in
clause (i) above, Flood Insurance shall not be required for (x) Real Estate not
located in a Special Flood Hazard Area, or (y) Real Estate located in a Special
Flood Hazard Area in a community that does not participate in the National Flood
Insurance Program.

 



26 

 

 

(b) As long as the Credit Parties provide the Administrative Agent with evidence
of the insurance coverage required by this Agreement (including Flood Insurance,
if applicable), the Administrative Agent may not purchase insurance (including
Flood Insurance) at the Credit Parties’ expense. Any insurance permissibly
obtained by the Administrative Agent may, but need not, protect the Credit
Parties’ and their Subsidiaries’ interests. The Borrower may later cancel any
insurance purchased by the Administrative Agent, but only after providing the
Administrative Agent with evidence that there has been obtained insurance as
required by this Agreement. If the Administrative Agent purchases insurance
which the Credit Parties are required to maintain and have not provided evidence
thereof to the Administrative Agent as required hereunder, the Credit Parties
will be responsible for the costs of that insurance, including interest and any
other charges the Administrative Agent may impose in connection with the
placement of insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance shall be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
the Borrower may be able to obtain on its own.

 

4.7 Payment of Obligations. Each Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:

 

(a) all Tax liabilities, unless either (i) the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person or (ii) the aggregate amount of all such Tax
liabilities at any one time that remain unsatisfied after becoming due and
payable do not exceed $50,000;

 

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

 

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Transaction Documents
and/or in any instrument or agreement evidencing such Indebtedness, other than
any Indebtedness that is being contested in good faith; and

 

(d) the performance of all obligations under any Contractual Obligation to which
such Credit Party or any of its Subsidiaries is bound, or to which it or any of
its Property is subject, except where the failure to perform would not
reasonably be expected to have, either individually or in the aggregate, any
Material Liability.

 

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply in all material respects with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business.

 

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and the Administrative
Agent shall have access at any and all times during the continuance thereof):
(a) provide access to such property to the Administrative Agent and any of its
Related Persons, as frequently as the Administrative Agent determines to be
appropriate; and (b) permit the Administrative Agent and any of its Related
Persons to conduct field examinations, audit, inspect, and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records, and evaluate and make physical verifications and
appraisals of the inventory and other Collateral in any manner and through any
medium that the Administrative Agent considers advisable, in each instance, at
the Credit Parties’ expense; provided the Credit Parties shall only be obligated
to reimburse the Administrative Agent for the expenses of one such field
examination, audit and inspection per calendar year or more frequently if an
Event of Default has occurred and is continuing. Any Lender may accompany the
Administrative Agent or its Related Persons in connection with any inspection at
such Lender’s expense.

 



27 

 

 

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Term Loans as
follows: (a) with respect to the Initial Term Loans, on the Closing Date, first,
to refinance Prior Indebtedness; second, to fund the Blocked Account in the
amount set forth in the annex to the Notice of Borrowing issued in respect of
the Initial Term Loans (a portion of which will be applied to fund the purchase
of the Senior Secured Notes in accordance with the Tender Offer Documents);
third, to pay costs and expenses required to be paid pursuant to Section 2.1;
and finally, for corporate purposes not prohibited by this Agreement or any
other Transaction Document, and (b) with respect to the Additional Term Loans,
first, to pay costs and expenses required to be paid or reimbursed in accordance
with the terms of the Loan Documents; second, to refinance Prior Indebtedness;
third, to fund the Blocked Account in the amount to be set forth in the annex to
the Notice of Borrowing to be issued in respect of the Additional Term Loans (a
portion of which may be applied to fund the purchase of the Senior Secured Notes
in accordance with the Tender Offer Documents); and finally, for corporate
purposes not prohibited by this Agreement or any other Transaction Document. The
Borrower shall not, directly or indirectly, use the proceeds of the Term Loans,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person in any manner that would result in a
violation of the laws, regulations and executive orders referred to in Section
3.21 and Section 3.22.

 

4.11 Cash Management Systems; Blocked Account.

 

(a) Each Credit Party shall cause each depository, securities intermediary or
commodities intermediary to enter into Control Agreements with respect to each
deposit, securities, commodity or similar account maintained by such Credit
Party, other than any such account constituting an Excluded Account.

 

(b) The Borrower shall, during each six month period following the Closing Date
(commencing with the six month period ending April 28, 2016 and each six month
period thereafter), deposit $300,000 into the Blocked Account and,
contemporaneously therewith, provide evidence to the Administrative Agent of
such deposit.

 

(c) The Administrative Agent shall (and hereby agrees to) instruct the
depository bank maintaining the Blocked Account to release to the Borrower an
amount sufficient to allow Holdings to repurchase Senior Secured Notes accepted
by Holdings for purchase in accordance with the Tender Offer Documents (as in
effect on the Closing Date or otherwise as amended or waived with the prior
written consent of the Administrative Agent) so long as:

 

(i) no Event of Default has occurred and is continuing or would result
therefrom;

 

(ii) prior to the expiry of the Tender Offer the aggregate amount distributed
from the Blocked Account in order to repurchase the Senior Secured Notes does
not exceed $1,420,000; and

 



28 

 

 

(iii) the Administrative Agent shall have received evidence that (1) the holders
of at least 80% in aggregate principal amount of the Senior Secured Notes have
properly tendered for purchase, and not withdrawn, their Senior Secured Notes in
accordance with the Tender Offer Documents (as in effect on the Closing Date or
otherwise as amended or waived with the prior written consent of the
Administrative Agent), (2) Holdings has accepted for purchase all such Senior
Secured Notes, and (3) all other conditions set forth in the Tender Offer
Documents (as in effect on the Closing Date or otherwise as amended or waived
with the prior written consent of the Administrative Agent) to Holdings’
obligation to purchase any Senior Secured Notes properly tendered (and not
properly withdrawn) have been satisfied (or waived with the prior written
consent of the Administrative Agent).

 

(d) The Administrative Agent shall (and hereby agrees to) instruct the
depository bank maintaining the Blocked Account to release to the Borrower
$400,000 in conjunction with the initial release of funds from Blocked Account
pursuant to Section 4.11(c).

 

(e) The Administrative Agent shall (and hereby agrees to) instruct the
depository bank maintaining the Blocked Account to release to the Borrower
$325,000 from the Blocked Account so long as:

 

(i) no Event of Default has occurred and is continuing or would result
therefrom;

 

(ii) the Lenders have funded the Additional Term Loans (and the proceeds thereof
were not otherwise used to satisfy the Credit Parties’ obligations under the
Settlement Agreements); and

 

(iii) the Borrower applies the proceeds thereof to the satisfaction of the
Credit Parties’ obligations under the Settlement Agreements.

(f) The Administrative Agent shall (and hereby agrees to) instruct the
depository bank maintaining the Blocked Account to release to the Borrower
$1,000,000 from the Blocked Account so long as:

 

(i) no Event of Default has occurred and is continuing or would result
therefrom;

 

(ii) the Lenders have funded the Additional Term Loans;

 

(iii) the Borrower shall have provided a copy of the relevant task order
authorizing the Borrower to commence work on the Google San Jose project in
accordance with the Google San Jose Contract; and

 

(iv) the proceeds of the distribution from the Blocked Account are used
exclusively by the Borrower to pay the direct costs of the Borrower associated
with the Borrower’s performance of its obligations under the Google San Jose
Contract in respect of the Google San Jose project.

 



29 

 

 

4.12 Further Assurances.

 

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to the Administrative Agent or the Lenders will not contain
any untrue statement of a material fact and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to the Administrative Agent and the Lenders and correct any defect or
error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof.

 

(b) Promptly upon request by the Administrative Agent, the Credit Parties shall
(and, subject to the limitations set forth herein and in the Collateral
Documents, shall cause each of their Subsidiaries to) take such additional
actions and execute such documents as the Administrative Agent may reasonably
require from time to time in order (i) to carry out more effectively the
purposes of this Agreement or any other Loan Document, (ii) to subject to the
Liens created by any of the Collateral Documents any of the Property, rights or
interests covered by any of the Collateral Documents, (iii) to perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. Without limiting the generality of
the foregoing:

 

(i) in connection with the formation or acquisition of any Subsidiary (other
than an Excluded Subsidiary), within 20 Business Days of the formation or
acquisition of any such Subsidiary, such Subsidiary shall guaranty the
Obligations and grant a Lien in (subject to the limitations set forth herein and
in the Collateral Documents) all of such Subsidiary’s Property (other than
Excluded Property) to secure the Obligations and each Credit Party shall pledge
all of the Stock and Stock Equivalents of such Subsidiary owned by such Credit
Party (other than Stock and Stock Equivalents that constitute Excluded Property)
to the Administrative Agent, for the benefit of the Secured Parties, to secure
the Obligations; in furtherance of the foregoing:

 

(A) the Credit Parties shall deliver, or cause to be delivered, to the
Administrative Agent, appropriate resolutions, secretary certificates, certified
Organization Documents and, if requested by the Administrative Agent, legal
opinions relating to the matters described in this Section 4.12(b) (which
opinions shall be in form and substance reasonably acceptable to the
Administrative Agent and, to the extent applicable, substantially similar to the
opinions delivered on the Closing Date), in each instance with respect to each
Subsidiary formed or acquired after the Closing Date; and

 

(B) the Credit Parties shall deliver, or cause to be delivered, to the
Administrative Agent, irrevocable proxies and stock powers and/or assignments,
as applicable, duly executed in blank;

 

(ii) in the event any Credit Party acquires any Material Real Estate, or any
existing Real Estate becomes Material Real Estate, within sixty (60) days after
(or such later date as may be agreed by the Administrative Agent in its sole
discretion) such occurrence, such Person shall execute and/or deliver, or cause
to be executed and/or delivered, to the Administrative Agent (A) a Mortgage, (B)
all applicable Real Estate Support Documents, and (C) if requested by the
Administrative Agent opinions of counsel (in form and substance satisfactory to
the Administrative Agent) and a survey, in each case with respect to any such
Material Real Estate and otherwise cause to be satisfied all other Real Estate
Collateral Requirements;

 



30 

 

 

(iii) in addition to the obligations set forth in Section 4.6(a), within
forty-five (45) days after written notice from the Administrative Agent to the
Credit Parties that any Real Estate is located in a Special Flood Hazard Area,
the Credit Parties shall satisfy the Flood Insurance requirements of Section
4.6(a);

 

(iv) each Credit Party shall, at the Administrative Agent’s request, use
commercially reasonable efforts to obtain any required consents from any Person
with respect to any permit, license or Contractual Obligation with such Person
that requires such consent as a condition to the creation by such Credit Party
of a Lien in favor of, or the effective exercise of remedies by, the
Administrative Agent in any right, title or interest of such Credit Party in
such permit, license or Contractual Obligation;

 

(v) each Credit Party shall use, in connection with the negotiation of any
Material Contracts, its commercially reasonable efforts (A) to include in all
such agreements the consent of the applicable Credit Party’s counterparty
thereto to the grant of a Lien in favor of the Administrative Agent and the
exercise of remedies by the Administrative Agent with respect thereto and (B) to
eliminate any provisions therein that would result in the default or termination
of any such agreement upon the exercise of remedies by the Administrative Agent
in respect of any Collateral;

 

(vi) the Credit Parties shall use commercially reasonable efforts to maintain
Collateral Access Agreements in place at all times with respect to the chief
executive office of the Credit Parties and each other location where the Credit
Parties hold or maintain any material books and records; and

 

(vii) within two (2) Business Days of the date that all of the Senior Secured
Notes have been repaid in full in cash, Holdings shall comply with the
provisions of Section 4.12(b)(i) to the extent necessary to cause Holdings to
grant a Lien in favor of the Administrative Agent in all its Property.

 

4.13 Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Liability. Without limiting the foregoing, if an Event of Default is
continuing or if the Administrative Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Credit Party or
any Subsidiary of any Credit Party or that there exist any Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
the Administrative Agent (accompanied by an explanation of the reason for the
request), cause the performance of, and allow the Administrative Agent and its
Related Persons access to such Real Estate for the purpose of conducting, such
environmental audits and assessments, including subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as the
Administrative Agent may from time to time reasonably request. Such audits,
assessments and reports, to the extent not conducted by the Administrative Agent
or any of its Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to the Administrative Agent
and shall be in form and substance reasonably acceptable to the Administrative
Agent.

 

4.14 Post-Closing Milestones Each Credit Party shall, and shall cause each of
its Subsidiaries to, satisfy and perform, on or prior to the dates required by
the terms of Schedule 4.14 (as extended, in writing, by the Administrative
Agent, which the Administrative Agent may do without obtaining consent of the
Lenders), each of the milestones specified on Schedule 4.14.

 



31 

 

 

4.15 Material Contracts. Each Credit Party shall, and shall cause each of its
Subsidiaries to (a) perform and observe in all material respects all the terms
and provisions of each Material Contract to be performed or observed by it, (b)
maintain each such Material Contract in full force and effect (unless such
Credit Party determines that it is in the best interests of such Credit Party to
terminate such Material Contract in accordance with its terms, such Material
Contract has lapsed in accordance with its stated term or has been breached by
any counterparty thereto), (c) enforce, to the extent the Borrower elects to do
so in the exercise of its reasonable business judgment, each such Material
Contract in accordance with its terms, and (d) if an Event of Default has
occurred and is continuing, take all such actions to such end as may be from
time to time reasonably requested by the Administrative Agent and, upon request
of the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Credit Party or any of its Subsidiaries is entitled to make under such
Material Contract.

 

4.16 Information Rights. For so long as any principal or interest remains due
and unpaid under and pursuant to the Term Loans, the Lenders shall be entitled
to receive copies of all materials distributed to participants at all meetings
of the board of directors or similar governing body of Holdings, subject to
exceptions in respect of disclosures that (a) would otherwise (i) vitiate any
applicable attorney-client privilege or (ii) violate any applicable fiduciary
duty or confidentiality obligation due to another party or (b) relate to any
matter in which a Lender or any affiliate thereof has a business or financial
interest.

 

4.17 Board Observer Rights.

(a) Subject to the terms and conditions set forth herein, the Lateral Entities
(collectively) and the WP Entities (collectively) shall each have rights to send
one non-voting representative on its behalf (each, an “Observer”) to attend all
meetings of the Board of Directors of Holdings, including all committees
thereof, solely in a non-voting observer capacity, so long as (in the case of
the Observer to be appointed by the Lateral Entities) a Lateral Entity is a
Lender or holds any Lateral Stock and (in the case of the Observer to be
appointed by the WP Entities) a WP Entity is a Lender or holds any Lateral
Stock.

 

(b) Holdings will furnish to each Observer copies of all notices, minutes,
consents, board package materials and other materials that it generally makes
available to its Board of Directors as and when such materials are provided to
its Board of Directors. Each Observer may participate in discussions of matters
under consideration by the Board of Directors and any matters brought before any
committee thereof, but will not be entitled to vote on any matter presented to
the Board of Directors; provided, however, that a majority of the Board shall
have the right, after deliberation in a closed session in which they can exclude
each Observer, to exclude an Observer from portions of meetings of the Board of
Directors or any committee thereof or omit to provide an Observer with certain
information to the extent that a majority of the members of the Board of
Directors believe in good faith after consultation with counsel that such
exclusion or omission is necessary in order to preserve any attorney-client
privilege, attorney-work product privilege or other similar legal privileges or
such attendance or distribution of materials is otherwise prohibited by
applicable law.

 

(c) The Lateral Entities shall have the right to remove and replace its Observer
in their sole discretion and to designate a substitute representative at any
time.

 



32 

 

 

(d) The WP Entities shall have the right to remove and replace its Observer in
their sole discretion and to designate a substitute representative at any time.

 

(e) Holdings shall reimburse each Observer for any reasonable expenses or
charges incurred by such Observer in the performance of its duties as an
Observer hereunder.

 

(f) The provisions of this Section 4.17 shall survive the repayment in full in
cash of the Term Loans.

 

Article V - NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Facility Termination Date:

 

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

 

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by Section 5.5(c), including
replacement Liens on the Property currently subject to such Liens securing
Indebtedness permitted by Section 5.5(c);

 

(b) any Lien created under any Loan Document;

 

(c) Liens for Taxes (i) which are not past due or remain payable without
penalty, or (ii) the non-payment of which is permitted by Section 4.7;

 

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens (including Liens customarily granted in favor
of laboratories) arising in the Ordinary Course of Business which are not
delinquent for more than ninety (90) days or remain payable without penalty or
which are being contested in good faith and by appropriate proceedings
diligently prosecuted, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject thereto and for which adequate
reserves in accordance with GAAP are being maintained; provided, that, all such
Liens are limited to the goods provided or to the goods relating to which
services were rendered;

 

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

 

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of Taxes), provided that the enforcement of such Liens is effectively
stayed and all such Liens secure claims in the aggregate at any time outstanding
for the Credit Parties and their Subsidiaries that do not constitute an Event of
Default under Section 7.1(h).

 

(g) easements, rights of way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any
Subsidiary of any Credit Party;

 



33 

 

 

(h) Liens on any equipment acquired or held by the Borrower securing
Indebtedness incurred or assumed for the purpose of financing (or refinancing)
all or any part of the cost of acquiring such equipment and permitted under
Section 5.5(d); provided, that:

 

(i) any such Lien attaches to the equipment concurrently with or within ninety
(90) days after the acquisition thereof;

 

(ii) such Lien attaches solely to the equipment so acquired in such transaction
and the proceeds thereof;

 

(iii) the principal amount of the debt secured thereby does not exceed 100% of
the cost of such equipment; and

 

(iv) such equipment is readily identifiable and severable from the Collateral
without material expense;

 

(i) any interest or title of a real estate or operating lease lessor or
sublessor under any lease permitted by this Agreement;

 

(j) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease permitted by this Agreement;

 

(k) non-exclusive licenses and sublicenses granted by a Credit Party or any
Subsidiary of a Credit Party and leases and subleases (by a Credit Party or any
Subsidiary of a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries;

 

(l) Liens in favor of collecting banks arising by operation of law under Section
4-210 of the UCC or, with respect to collecting banks located in the State of
New York, under Section 4-208 of the UCC;

 

(m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits; and

 

(n) other Liens on any property of Holdings or any of its Subsidiaries securing
any of their Indebtedness or their other liabilities; provided, however, that
(i) such Liens do not attach to the Stock or Stock Equivalents of the Borrower
and (ii) the aggregate outstanding principal amount of all such Indebtedness and
other liabilities shall not exceed $50,000 at any time.

 

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

 

(a) dispositions of inventory, or worn out or surplus equipment, all in the
Ordinary Course of Business;

 



34 

 

 

(b) dispositions not otherwise permitted hereunder which are made for fair
market value; provided, that:

 

(i) at the time of such disposition, no Event of Default shall exist or shall
result from such disposition;

 

(ii) such disposition does not involve (A) the sale or issuance of Stock or
Stock Equivalents of any Subsidiary of any Credit Party or (B) a disposition by
the Borrower to another Credit Party;

 

(iii) not less than 75% of the aggregate sales price from such disposition shall
be paid in cash; and

 

(iv) the aggregate fair market value of all assets sold by the Credit Parties
and their Subsidiaries in reliance upon this clause (b) shall not exceed
$200,000 in any Fiscal Year;

 

(c) dispositions of Cash Equivalents in the Ordinary Course of Business made to
a Person that is not an Affiliate of any Credit Party and conversions of Cash
Equivalents into cash or other Cash Equivalents;

 

(d) transactions permitted under Section 5.1(k);

 

(e) the leasing, as lessor, of real or personal property, or the assignment or
sublease for fair value of leasehold interests, in each case no longer used or
useful in the business of the Credit Parties and their Subsidiaries and
otherwise in the Ordinary Course of Business;

 

(f) (i) sales or dispositions of equipment to the extent such equipment is
exchanged for credit against the purchase price of similar or upgraded
replacement equipment, or the proceeds of such sales or dispositions are applied
to the purchase price of similar or upgraded replacement equipment; and (ii)
sales or dispositions of equipment that secure Capital Lease Obligations or
other purchase money obligations otherwise permitted to exist pursuant to
Section 5.1(h);

 

(g) sales or dispositions by any Credit Party (other than the Borrower) to the
Borrower or another Credit Party; and

 

(h) transactions otherwise permitted by Section 5.3.

 

Anything contained herein to the contrary notwithstanding (a) no Credit Party
shall issue any Stock or Stock Equivalents if such issuance would result in an
Event of Default under Section 7.1(k), (b) no Subsidiary of a Credit Party shall
sell or issue any Stock or Stock Equivalents to any Person other than to
Holdings or a Wholly-Owned Subsidiary of Holdings, (c) no Credit Party may sell
or issue any Stock or Stock Equivalents to any Person other than to another
Credit Party, and (d) the Borrower may not issue any Stock or Stock Equivalents
to any Person other than Intermediate Holdings.

 

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, and except upon not
less than five (5) Business Days prior written notice to the Administrative
Agent any Subsidiary of Holdings (other than the Borrower) may merge with, or
dissolve or liquidate into Holdings or another Wholly-Owned Subsidiary of
Holdings (other than the Borrower), provided that Holdings or such Wholly-Owned
Subsidiary shall be the continuing or surviving entity and all actions
reasonably required by the Administrative Agent, including actions required to
maintain perfected Liens on the Stock of the surviving entity and other
Collateral in favor of the Administrative Agent, shall have been completed.

 



35 

 

 

5.4 Loans and Investments. No Credit Party shall and no Credit Party shall
suffer or permit any of its Subsidiaries to (i) purchase or acquire, or make any
commitment to purchase or acquire any Stock or Stock Equivalents, or any
obligations or other securities of, or any interest in, any Person, or (ii) make
or commit to make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including by way of merger, consolidation or other
combination or (iii) make or purchase or commit to make or purchase, any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person (the items described in clauses (i), (ii) and (iii)
are referred to as “Investments”), except for:

 

(a) Investments in cash and Cash Equivalents;

 

(b) Investments consisting of loans, advances or capital contributions by any
Credit Party (other than the Borrower) to or in any other then-existing Credit
Party;

 

(c) loans and advances to employees in the Ordinary Course of Business not to
exceed $50,000 in the aggregate at any time outstanding;

 

(d) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2(b);

 

(e) Investments acquired in connection with the settlement of delinquent
accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

 

(f) Investments consisting of non-cash loans made by Holdings to officers,
directors and employees of a Credit Party which are used by such Persons to
purchase simultaneously Stock or Stock Equivalents of Holdings;

 

(g) Investments existing on the Closing Date and set forth on Schedule 5.4;

 

(h) Investments comprised of Contingent Obligations permitted by Section 5.9;

 

(i) in the event the Borrower files a consolidated, combined, unitary or similar
type income Tax return with Holdings, the Borrower and its Subsidiaries may make
Investments constituting loans or advances to Holdings to permit Holdings to pay
federal and state income Taxes then due and payable; provided, that the
aggregate amount of such Investments, when taken together with the Restricted
Payments made in reliance upon Section 5.11(c), shall not be greater than the
amount of such Taxes that would have been due and payable by the Borrower and
its Subsidiaries had the Borrower not filed a consolidated, combined, unitary or
similar type return with Holdings;

 

(j) the Borrower may make Investments constituting loans and advances to
Holdings and its Subsidiaries; provided, that, immediately after giving effect
to any such Investment:

 



36 

 

 

(i) no Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii) the proceeds of any such Investment are used solely by Holdings and its
Subsidiaries to maintain its (or their) legal existence and to pay general
administrative costs and expenses (which may include out-of-pocket legal,
accounting and filing costs, SEC reporting and filing fees and corporate
overhead expenses incurred in the Ordinary Course of Business); and

 

(iii) the aggregate amount (exclusive of amounts permitted to be paid pursuant
to Section 5.7) of all such Investments, when taken together with the Restricted
Payments made in reliance upon Section 5.11(d), does not exceed $250,000 in any
Fiscal Year; and

 

(k) any other Investment by Holdings or any of its Subsidiaries; provided, that,
immediately after giving effect to any such Investment:

 

(i) no Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii) the Credit Parties are in compliance on a pro forma basis with the
covenants set forth in Article VI, recomputed for the most recent fiscal month
for which financial statements have been delivered to the Administrative Agent
in accordance with Section 4.1 of this Agreement (as evidenced by a Compliance
Certificate duly completed and delivered to the Administrative Agent at least
five (5) Business Days prior to the consummation of the applicable event giving
rise to the requirement to make the determinations contemplated hereby); and

 

(iii) the aggregate outstanding amount of all such Investments, when taken
together with the Restricted Payments made in reliance upon Section 5.11(e),
does not exceed $50,000 at any time.

 

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

 

(a) the Obligations;

  

(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 5.9;

 

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5,
including Permitted Refinancings thereof;

 

(d) Indebtedness of the Borrower consisting of Capital Lease Obligations or
secured by Liens permitted by Section 5.1(h) and Permitted

Refinancings thereof, so long as, immediately after giving effect to the
incurrence thereof, the Credit Parties are in pro forma compliance with Section
5.17(b) hereof and no other Event of Default shall have occurred and be
continuing;

 

(e) unsecured intercompany Indebtedness permitted pursuant to Section 5.4(b);
and

 

(f) other unsecured Indebtedness not constituting Disqualified Stock and not
exceeding $50,000 in the aggregate at any time outstanding.

 



37 

 

 

5.6 Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, enter into any transaction
with any Affiliate of the Borrower or of any such Subsidiary, except:

 

(a) as expressly permitted by this Agreement; or

 

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary and which are disclosed in
writing to the Administrative Agent.

 

5.7 Management Fees and Compensation. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, pay any management, consulting or
similar fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party or pay or
reimburse any of its Affiliates (other than a Credit Party) for any costs,
expenses and similar items, except:

 

(a) payment of reasonable compensation (including the issuance of Stock and
Stock Equivalents pursuant to a board approved equity incentive plan) to
officers and employees for actual services rendered to the Credit Parties and
their Subsidiaries in the Ordinary Course of Business and (in the case of
executive officers) solely to the extent set forth in any board approved
employment agreements;

 

(b) reimbursement of ordinary and necessary out-of-pocket expenses incurred by
an officer of a Credit Party for travel, meals, and entertainment in each case
directly related to the conduct of the Credit Parties’ businesses; and

 

(c) payment of directors’ fees and reimbursement of actual out-of-pocket
expenses incurred in connection with attending Board of Director meetings not to
exceed in the aggregate, with respect to all such items, $250,000 in any Fiscal
Year.

 

5.8 Use of Proceeds. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Subsidiaries to, use any portion of the Term Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of any Credit Party or others incurred to purchase or
carry Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.

 

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

 

(a) endorsements for collection or deposit in the Ordinary Course of Business;

 

(b) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension and
renewals thereof which do not increase the amount of such Contingent Obligations
or impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared to the terms of the Contingent Obligation being
renewed or extended;

 



38 

 

 

(c) Contingent Obligations otherwise constituting Indebtedness otherwise
permitted to be incurred pursuant to Section 5.5;

 

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to the Administrative Agent title
insurance policies;

 

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 5.2(b);

 

(f) Contingent Obligations arising under guaranties made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations are unsecured
and otherwise permitted hereunder; provided, that if such obligation is
subordinated to the Obligations, such guaranty shall be subordinated to the same
extent;

 

(g) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeals bonds, performance bonds and other similar
obligations; and

 

(h) other unsecured Contingent Obligations not exceeding $50,000 in the
aggregate at any time outstanding.

 

Anything contained herein to the contrary notwithstanding, the Borrower may not
create, incur, assume or suffer to exist any Contingent Obligations in respect
of any Indebtedness or other liabilities of Holdings or any of its Subsidiaries.

 

5.10 Compliance with ERISA. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (a) sponsor, contribute to or
otherwise become bound by a Defined Benefit Plan or Multiemployer Plan or (b)
fail to comply with the requirements of ERISA or other applicable laws, where
such failure could reasonably be expected to result in a Material Liability to a
Credit Party with respect to any Benefit Plan or the imposition of a Lien with
respect to any Benefit Plan.

 

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness (the
items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”); except that any Subsidiary of Holdings (other than the
Borrower) may declare and pay dividends ratably to the holders of such
Subsidiary’s Stock, and except that:

 

(a) Holdings may declare and make dividend payments or other distributions
payable solely in its common Stock or Stock Equivalents;

 

(b) Holdings may (and the Borrower may declare and make dividends and other
distributions to allow Holdings to) repurchase the Lateral Stock, so long as the
seller thereof is a Lender or an Affiliate of Lateral;

 

(c) in the event the Borrower files a consolidated, combined, unitary or similar
type income Tax return with Holdings, the Borrower and its Subsidiaries may make
dividends or other distributions to its parent company to permit Holdings to pay
federal and state income Taxes then due and payable; provided, that the
aggregate amount of such dividends or other distribution, when taken together
with the Investments made in reliance upon Section 5.4(i), shall not be greater
than the amount of such Taxes that would have been due and payable by the
Borrower and its Subsidiaries had the Borrower not filed a consolidated,
combined, unitary or similar type return with Holdings;

 



39 

 

 

(d) the Borrower may declare and make dividend payments or other distributions
payable on account of its Stock and Stock Equivalents; provided, that,
immediately after giving effect to any such dividend or other distribution:

 

(i) no Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii) the proceeds of any such dividend or other distribution are used solely by
Holdings and its Subsidiaries to maintain its (or their) legal existence and to
pay general administrative costs and expenses (which may include out-of-pocket
legal, accounting and filing costs, SEC reporting and filing fees and corporate
overhead expenses incurred in the Ordinary Course of Business); and

 

(iii) the aggregate amount (exclusive of amounts permitted to be paid pursuant
to Section 5.7) of all such dividends and other distributions, when taken
together with the Investments made in reliance upon Section 5.4(j), does not
exceed $250,000 in any Fiscal Year; and

(e) Holdings and its Subsidiaries may make other Restricted Payments; provided,
that, immediately after giving effect to any such Restricted Payment:

(i) no Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii) the Credit Parties are in compliance on a pro forma basis with the
covenants set forth in Article VI, recomputed for the most recent fiscal month
for which financial statements have been delivered to the Administrative Agent
in accordance with Section 4.1 of this Agreement (as evidenced by a Compliance
Certificate duly completed and delivered to the Administrative Agent at least
five (5) Business Days prior to the consummation of the applicable event giving
rise to the requirement to make the determinations contemplated hereby); and

 

(iii) the aggregate amount of all such Restricted Payments, when taken together
with the Investments made in reliance upon Section 5.4(k), does not exceed
$50,000.

 

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the Closing Date.
Intermediate Holdings shall not engage in any business activities or own any
Property other than (i) ownership of the Stock and Stock Equivalents of the
Persons listed on Schedule 3.19 hereof or assets incidental thereto, (ii)
activities and contractual rights incidental to maintenance of its corporate
existence or operation as a holding company or otherwise expressly permitted to
be engaged in by Intermediate Holdings hereunder and (iii) performance of its
obligations under the Loan Documents to which it is a party. Holdings shall not
engage in any business activities or own any Property other than (i) ownership
of the Stock and Stock Equivalents of the Persons listed on Schedule 3.19 hereof
or assets incidental thereto, (ii) activities and contractual rights incidental
to maintenance of its corporate existence or operation as a holding company or
otherwise expressly permitted to be engaged in by Holdings hereunder and (iii)
performance of its obligations under the Transaction Documents to which it is a
party.

 



40 

 

 

5.13 Amendments to Organizational Documents and Material Contracts; Optional
Prepayments of Indebtedness. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to (a) amend any of its Organization Documents or
Material Contracts in any manner that is adverse in any material respect to the
Administrative Agent or the Lenders, or (b) make or offer to make any optional
or voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to any
Indebtedness, except that the Credit Parties and their Subsidiaries may make an
optional or voluntary payment, prepayment, repurchase or redemption in respect
of, or otherwise optionally or voluntarily defease or segregate funds with
respect to (i) the Senior Secured Notes so long as such transaction is
consummated pursuant to the Tender Offer Documents as in effect on the Closing
Date (or as otherwise modified or waived with the prior written consent of the
Administrative Agent), (ii) the Obligations in accordance with this Agreement,
(iii) intercompany Indebtedness owing between or among Credit Parties, and (iv)
Permitted Refinancings permitted by Section 5.5 hereof. The foregoing
notwithstanding, neither the Settlement Agreements or the Tender Offer Documents
may be amended or waived without the prior written consent of the Administrative
Agent.

 

5.14 Changes in Accounting, Name and Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any consolidated
Subsidiary of any Credit Party, (iii) change its name as it appears in official
filings in its jurisdiction of organization or (iv) change its jurisdiction of
organization, in the case of clauses (iii) and (iv), without at least twenty
(20) days’ prior written notice to the Administrative Agent and the
acknowledgement of Administrative Agent that all actions required by the
Administrative Agent, including those to continue the perfection of its Liens,
have been completed.

 

5.15 No Negative Pledges. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any Credit Party or Subsidiary to pay
dividends or make any other distribution on any of such Credit Party’s or
Subsidiary’s Stock or Stock Equivalents or to pay fees or make other payments
and distributions to any Credit Party, other than any such restriction or
encumbrance contained in this Agreement. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly, enter
into, assume or become subject to any Contractual Obligation prohibiting or
otherwise restricting the existence of any Lien upon any of its assets in favor
of the Administrative Agent, whether now owned or hereafter acquired except in
connection with any document or instrument governing Liens permitted pursuant to
Section 5.1(h); provided, in each case, that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien.

 

5.16 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 3.21 and Section 3.22.

 

5.17 Sale-Leasebacks; Equipment Debt.

 

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, engage in a sale leaseback, synthetic lease or similar
transaction involving any of its assets.

 



41 

 

 

(b) No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, directly or indirectly, create or suffer to exist any financing
obligation (howsoever characterized under GAAP) in respect of any equipment,
except that the Credit Parties and their Subsidiaries (on a consolidated basis)
may have, during the periods set forth in the table below, financing obligations
with an aggregate principal amount outstanding not to exceed the amount set
forth below for the corresponding period:

 

          During the three (3) Month Period ending: Maximum Principal Amount
Outstanding:     December 31, 2015 $7,000,000     March 31, 2016 $13,000,000    
June 30, 2016 $15,000,000     September 30, 2016 $15,000,000     December 31,
2016 $15,000,000     March 31, 2017 $15,000,000     June 30, 2017 $15,000,000  
  September 30, 2017 $15,000,000  

 

5.18 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party), other than
such violations, Environmental Liabilities and effects that would not, in the
aggregate, reasonably be expected to have any Material Liability.

 

Article VI - FINANCIAL COVENANTS



 

Each Credit Party covenants and agrees that until the Facility Termination Date:

 

6.1 Consolidated Capital Expenditures. The Credit Parties and their Subsidiaries
shall not permit Consolidated Capital Expenditures (exclusive of Consolidated
Capital Expenditures constituting the acquisition, or any scheduled payment made
in connection with the financing, of equipment in the Ordinary Course of
Business, but otherwise including any amounts paid in connection with exercise
of any interim or end-of-term lease buyout option) to exceed (i) if in respect
of the calendar year ended December 31, 2016, $500,000, and (ii) if in respect
of the calendar year ended December 31, 2017, $750,000.

 

6.2 Consolidated EBITDA. The Credit Parties shall not permit Consolidated EBITDA
as of any date set forth below to be less than the amount set forth in the table
below opposite such date:

 

          Date: Minimum Consolidated EBITDA:     Five (5) months ending March
31, 2016

 

$250,000

    Eight (8) months ending June 30, 2016

 

$750,000

   

Eleven (11) months ending September 30, 2016

Twelve (12) months ending December 31, 2016

Twelve (12) months ending March 31, 2017

Twelve (12) months ending June 30, 2017

Twelve (12) months ending September 30, 2017

 

$1,750,000

 

$2,750,000

 

$3,500,000

 

$4,000,000

 

$4,500,000

 

 



42 

 

 

“Consolidated EBITDA” shall be calculated in the manner set forth in Exhibit
4.2(b).

 

6.3 Consolidated Leverage Ratio. The Credit Parties shall not permit the
Consolidated Leverage Ratio as of any date set forth below to be greater than
the maximum ratio set forth in the table below opposite such date:

 

          Date: Maximum Consolidated Leverage Ratio:     December 31, 2016 3.25
: 1.00     March 31, 2017 2.50 : 1.00     June 30, 2017 2.25 : 1.00  

  

September 30, 2017 2.00 : 1.00  

 

“Consolidated Leverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

 

6.4 Minimum Consolidated Debt Service Coverage Ratio. The Credit Parties shall
not permit the Consolidated Debt Service Coverage Ratio as of any date set forth
below to be less than the minimum ratio set forth in the table below opposite
such date:

 

          Date: Minimum Consolidated Debt Service Coverage Ratio:     December
31, 2016 1.75 : 1.00     March 31, 2017 2.25 : 1.00     June 30, 2017 2.50 :
1.00     September 30, 2017 3.00 : 1.00  

 

“Consolidated Debt Service Coverage Ratio” shall be calculated in the manner set
forth in Exhibit 4.2(b).

 

6.5 Qualified Cash. The Credit Parties shall not permit Qualified Cash at any
time to be less than $200,000.

 

Article VII - EVENTS OF DEFAULT

 

7.1 Event of Default. Any of the following shall constitute an “Event of
Default”:

 

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Term Loan, including after maturity
of the Term Loans or (ii) to pay within five (5) Business Days after the same
shall become due, interest on any Term Loan, any fee or any other amount payable
hereunder or pursuant to any other Loan Document; or

 

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Transaction Document, or which is contained in any
certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Transaction Document, shall prove to have
been incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made; or

 



43 

 

 

(c) Specific Defaults; Lateral Stock. Any Credit Party fails to perform or
observe any term, covenant or agreement contained in any of Section 4.1, 4.2,
4.3, 4.6, 4.9, 4.10, 4.11, 4.12, 4.14, Article V or Article VI hereof; or (so
long as Lateral is holder of the Lateral Stock) the Borrower shall fail to
perform or observe any term, covenant or agreement contained in any Equity
Investment Document; or

 

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the Borrower by
the Administrative Agent or Required Lenders; or

 

(e) Cross Default. Any Credit Party or any Subsidiary of any Credit Party (i)
fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and such
failure continues after the applicable grace or notice period, if any, specified
in the document relating thereto on the date of such failure; provided, however,
no Event of Default shall occur hereunder as a result of the defaults under the
Senior Secured Notes in existence on the Closing Date, so long as an effective
forbearance is in effect with respect to all such Senior Secured Notes; or (ii)
fails to perform or observe any other condition or covenant, or any other event
shall occur or condition exist, under any agreement or instrument relating to
any such Indebtedness or Contingent Obligation (other than Contingent
Obligations owing by one Credit Party with respect to the obligations of another
Credit Party permitted hereunder or earnouts permitted hereunder), if the effect
of such failure, event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity (without regard to any
subordination terms with respect thereto), or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded; or

 

(f) Insolvency; Voluntary Proceedings. The Borrower (individually) ceases or
fails, or the Credit Parties and their Subsidiaries (on a consolidated basis)
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) except as expressly permitted
under Section 5.3, voluntarily ceases to conduct its business in the ordinary
course; (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing; or

 

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any such Person’s
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or any Subsidiary of any Credit Party
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or

 



44 

 

 

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability in excess of the Threshold Amount (excluding amounts covered by
insurance to the extent the relevant independent third-party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof; or

 

(i) Non Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(j) Collateral. (i) Any material provision of any Loan Document shall for any
reason cease to be valid and binding on or enforceable against any Credit Party
or any Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason (other than the failure of the
Administrative Agent to take any action within its control) cease to be a
perfected and first priority security interest subject only to Permitted Liens;
or (ii) the Administrative Agent shall not have a perfected, first priority Lien
on 100% of the issued and outstanding Stock and Stock Equivalents of the
Borrower; or

 

(k) Change of Control. The occurrence of a Change of Control; or

 

(l) Operations. Any Credit Party shall be prohibited or otherwise materially
restrained from conducting the business theretofore conducted by it by virtue of
any casualty, any labor strike, any determination, ruling, decision, decree or
order of any court or Governmental Authority of competent jurisdiction or any
other event and such casualty, labor strike, determination, ruling, decision,
decree, order or other event remains unstayed and in effect for any period of
ten (10) days; or

 

(m) Subordination Agreements. The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable or the Borrower (or any other Credit Party or Affiliate thereof)
shall, directly or indirectly, disavow or contest in any manner the
effectiveness, validity or enforceability of any of the subordination provisions
governing any such Subordinated Indebtedness; or

 

(n) Tender Offer Documents. The Tender Offer expires and Holdings fails (or is
unable) to accept for purchase in accordance with the Tender Offer Documents (as
in effect on the Closing Date or otherwise as amended or waived with the prior
written consent of the Administrative Agent) at least 80% in aggregate principal
amount of the Senior Secured Notes.

 

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default:

 



45 

 

 

(a) the Administrative Agent shall at the request of the Required Lenders
declare all or any portion of the unpaid principal amount of all outstanding
Term Loans, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder (including, without limitation, the Prepayment Premium in
respect of the portion of the principal amount of the outstanding Term Loans
that have become due and payable) or under any other Loan Document to be
immediately due and payable; and/or

 

(b) the Administrative Agent shall at the request of the Required Lenders
exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in Sections
7.1(f) or 7.1(g) above (in the case of clause (i) of Section 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Term Loans shall automatically terminate and the unpaid
principal amount of all outstanding Term Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.

 

The Borrower acknowledges, and the parties hereto agree, that the Lenders have
the right to maintain their investments in the Term Loans free from repayment by
any Credit Party (except as herein specifically provided for), and that the
provision for payment of the Prepayment Premium by the Borrower in the event
that the Term Loans are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

 

Holdings (and each Credit Party party hereto) agrees that a breach of Section
4.17 will cause irreparable injury to the Lateral Entities and the WP Entities,
respectively, that the Lateral Entities and the WP Entities, respectively, have
no adequate remedy at law in respect of such breach and, as a consequence, that
Section 4.17 shall be specifically enforceable against Holdings, and Holdings
hereby waives and agrees not to assert any defense against an action for
specific performance of Section 4.17.

 

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

Article VIII - THE ADMINISTRATIVE AGENT

 

8.1 Appointment and Duties.

 

(a) Appointment of Administrative Agent. Each Lender hereby appoints Lateral
(together with any successor Administrative Agent pursuant to Section 8.9) as
the Administrative Agent hereunder and authorizes the Administrative Agent to
(i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from any Credit Party, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to the Administrative Agent under such Loan Documents and (iii)
exercise such powers as are reasonably incidental thereto.

 

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Lenders with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Sections 7.1(f) or 7.1(g) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 7.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Administrative Agent and the other Secured Parties with
respect to the Credit Parties and/or the Collateral, whether under the Loan
Documents, applicable Requirements of Law or otherwise and (vii) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver.

 



46 

 

 

(c) Limited Duties. Under the Loan Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders and the other Secured Parties (except to
the limited extent provided in Section 1.4(b) with respect to the Register),
with duties that are entirely administrative in nature, notwithstanding the use
of the defined terms “Administrative Agent” or the terms “agent” and “collateral
agent” and similar terms in any Loan Document to refer to the Administrative
Agent, which terms are used for title purposes only, (ii) is not assuming any
obligation under any Loan Document other than as expressly set forth therein or
any role as agent, fiduciary or trustee of or for any Lender or any other Person
and (iii) shall have no implied functions, responsibilities, duties, obligations
or other liabilities under any Loan Document, and each Secured Party by
accepting the benefits of the Loan Documents hereby waives and agrees not to
assert any claim against the Administrative Agent based on the roles, duties and
legal relationships expressly disclaimed in clauses (i) through (iii) above.

 

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by the Administrative Agent or the
Required Lenders (or, if expressly required hereby, a greater proportion of the
Lenders) in accordance with the provisions of the Loan Documents, (ii) any
action taken by the Administrative Agent in reliance upon the instructions of
Required Lenders (or, where so required, such greater proportion) and (iii) the
exercise by the Administrative Agent or the Required Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.

 

8.3 Use of Discretion 

 

(a) No Action without Instructions. The Administrative Agent shall not be
required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except any action it is
required to take or omit to take (i) under any Loan Document or (ii) pursuant to
instructions from the Required Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of the Lenders).

 

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Person) against
all Liabilities that, by reason of such action or omission, may be imposed on,
incurred by or asserted against the Administrative Agent or any Related Person
thereof or (ii) that is, in the opinion of the Administrative Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.

 



47 

 

 

(c) Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with the Loan Documents for the benefit of all the Lenders. In the event of a
foreclosure or similar enforcement action by the Administrative Agent on any of
the Collateral pursuant to a public or private sale or other disposition
(including pursuant to section 363(k), section 1129(b)(2)(a)(ii) or otherwise of
the Bankruptcy Code), the Administrative Agent (or any Lender, except with
respect to a “credit bid” pursuant to section 363(k), section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code,) may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from Required Lenders, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or disposition, to use and apply
any of the Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent at such sale or other
disposition. The foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Administrative Agent) hereunder and under the
other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with Section 9.11 or (iii) subject to the following paragraph, any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Credit Party under
any bankruptcy or other debtor relief law; and provided, further, that if at any
time there is no Person acting as the Administrative Agent hereunder and under
the other Loan Documents, then the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 7.2 and in
addition to the matters set forth in clauses (ii) and (iii) of the preceding
proviso and subject to Section 9.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

In case of the pendency of any bankruptcy or other debtor relief proceeding or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Term Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any Credit
Party) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Term Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent allowed in such judicial proceeding and to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same, and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder.

 

8.4 Delegation of Rights and Duties. The Administrative Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article VIII to the extent provided by
the Administrative Agent.

 



48 

 

 

8.5 Reliance and Liability.

 

(a) The Administrative Agent may, without incurring any liability hereunder, (i)
treat the payee of any Note as its holder until such Note has been assigned in
accordance with Section 9.9, (ii) rely on the Register to the extent set forth
in Section 1.4, (iii) consult with any of its Related Persons and, whether or
not selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Credit Party) and (iv)
rely and act upon any document and information (including those transmitted by
Electronic Transmission) and any telephone message or conversation, in each case
believed by it to be genuine and transmitted, signed or otherwise authenticated
by the appropriate parties.

 

(b) The Administrative Agent and its Related Persons shall not be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Secured Party and Credit Party hereby waive and
shall not assert (and the Borrower shall cause each other Credit Party not a
signatory hereto to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting from the
gross negligence or willful misconduct of the Administrative Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein. Without limiting the foregoing, the Administrative
Agent:

 

(i) shall not be responsible or otherwise incur liability to any Lender or other
Person for any action or omission taken in reliance upon the instructions of the
Required Lenders or for the actions or omissions of any of its Related Persons
selected with reasonable care (other than employees, officers and directors of
the Administrative Agent, when acting on behalf of the Administrative Agent);

 

(ii) shall not be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

 

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender or other Person for any statement, document, information, representation
or warranty made or furnished by or on behalf of any Credit Party or any Related
Person of any Credit Party in connection with any Loan Document or any
transaction contemplated therein or any other document or information with
respect to any Credit Party, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by the Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Administrative Agent in connection
with the Loan Documents; and

 

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower or any Lender describing such Default or
Event of Default clearly labeled “notice of default” (in which case the
Administrative Agent shall promptly give notice of such receipt to all Lenders);

 



49 

 

 

and, for each of the items set forth in clauses (i) through (v) above, each
Lender, the Credit Parties hereby waive and agree not to assert (and the
Borrower shall cause each other Credit Party not a signatory hereto to waive and
agree not to assert) any right, claim or cause of action it might have against
the Administrative Agent based thereon.

 

8.6 Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, engage in any kind of business with, any Credit Party or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Term Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender” and “Required Lender” and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include the Administrative Agent or such Affiliate, as the case may be, in its
individual capacity as Lender or as one of the Required Lenders.

 

8.7 Lender Credit Decision. (a) Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent or any Lender
or any of their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Loans) solely or
in part because such document was transmitted by the Administrative Agent or any
of its Related Persons, conduct its own independent investigation of the
financial condition and affairs of each Credit Party and make and continue to
make its own credit decisions in connection with entering into, and taking or
not taking any action under, any Loan Document or with respect to any
transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of any Credit Party or any Affiliate of any Credit
Party that may come in to the possession of the Administrative Agent or any of
its Related Persons.

 

(b) If any Lender has elected to abstain from receiving MNPI concerning the
Credit Parties or their Affiliates such Lender acknowledges that,
notwithstanding such election, the Administrative Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender hereby agrees to
promptly (and in any event within one (1) Business Day) provide such a contact
to the Administrative Agent and the Credit Parties upon request therefor by the
Administrative Agent or the Credit Parties. Notwithstanding such Lender’s
election to abstain from receiving MNPI, such Lender acknowledges that if such
Lender chooses to communicate with the Administrative Agent, it assumes the risk
of receiving MNPI concerning the Credit Parties or their Affiliates

 

8.8 Expenses; Indemnities; Withholding.

 

(a) Each Lender agrees to reimburse the Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Credit Party), promptly
upon demand, severally and ratably, for any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Credit Party) that may be incurred by
the Administrative Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement of, or the taking of any other action (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding (including preparation for and/or response to any
subpoena or request for document production relating thereto or otherwise) in
respect of, or legal advice with respect to its rights or responsibilities
under, any Loan Document.

 



50 

 

 

(b) Each Lender further agrees to indemnify, defend and hold the Administrative
Agent and each of its Related Persons (to the extent not reimbursed by any
Credit Party), in each case, severally and ratably, harmless from and against
Liabilities (including, to the extent not indemnified pursuant to Section
8.8(c), Taxes, interests and penalties imposed for not properly withholding or
backup withholding on payments made to or for the account of any Lender) that
may be imposed on, incurred by or asserted against the Administrative Agent or
any of its Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any related document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, that no Lender shall be liable to the Administrative
Agent or any of its Related Persons to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of the Administrative
Agent or, as the case may be, such Related Person, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order.

 

(c) To the extent required by any Requirement of Law, the Administrative Agent
may withhold from any payment to any Lender under a Loan Document an amount
equal to any applicable withholding Tax (including withholding Taxes imposed
under Chapters 3 and 4 of Subtitle A of the Code). If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
(because the appropriate certification form was not delivered, was not properly
executed, or fails to establish an exemption from, or reduction of, withholding
Tax with respect to a particular type of payment, or because such Lender failed
to notify the Administrative Agent or any other Person of a change in
circumstances which rendered the exemption from, or reduction of, withholding
Tax ineffective, failed to maintain a Participant Register or for any other
reason), or the Administrative Agent reasonably determines that it was required
to withhold Taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify the Administrative Agent fully for all amounts paid, directly
or indirectly, by the Administrative Agent as Tax or otherwise, including
penalties and interest, and together with all expenses incurred by the
Administrative Agent, including legal expenses, allocated internal costs and
out-of-pocket expenses. The Administrative Agent may offset against any payment
to any Lender under a Loan Document, any applicable withholding Tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which the Administrative Agent is
entitled to indemnification from such Lender under this Section 8.8(c).

 

8.9 Resignation of the Administrative Agent.

 

(a) The Administrative Agent (i) may resign at any time by delivering notice of
such resignation to the Lenders and the Borrower, effective on the date set
forth in such notice or, if no such date is set forth therein, upon the date
such notice shall be effective in accordance with the terms of this Section
8.9(a) and (ii) shall resign (and without further action shall be deemed to have
resigned), if the Administrative Agent or an Affiliate thereof is a Non-Funding
Lender and the Required Lenders have notified the Administrative Agent in
writing of their intent to replace the Administrative Agent, any such notice
shall set forth an effective date of such resignation and if no such date is
reflected in such notice on the second Business Day following the receipt of
such notice. In all cases, the Required Lenders shall have the right to appoint
a successor Administrative Agent. If, after 30 days after the date of the
retiring Administrative Agent’s notice of resignation or 30 days after the date
of the Administrative Agent’s dismissal by the Required Lenders, no successor
Administrative Agent has been appointed by the Required Lenders that has
accepted such appointment, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent from among the Lenders.
Each appointment under this clause (a) shall be subject to the prior consent of
the Borrower, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default.

 



51 

 

 

(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of the
retiring Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such retiring
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 8.3, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Administrative Agent a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents.

 

8.10 Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs the Administrative Agent to release (or, in the case
of clause (b)(ii) below, release or subordinate) the following:

 

(a) any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations pursuant to Section 4.12; and

 

(b) any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is sold, transferred, conveyed or
otherwise disposed of by a Credit Party in a transaction permitted by the Loan
Documents (including pursuant to a valid waiver or consent), to the extent all
Liens required to be granted in such Collateral pursuant to Section 4.12 after
giving effect to such transaction have been granted, (ii) any Property subject
to a Lien permitted hereunder in reliance upon Section 5.1(h) and (iii) all of
the Collateral and all Credit Parties, upon (A) the occurrence of the Facility
Termination Date and (B) to the extent requested by the Administrative Agent,
receipt by Administrative Agent and the Secured Parties of liability releases
from the Credit Parties each in form and substance acceptable to the
Administrative Agent.

 

Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance written notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guaranties and Liens when and as
directed in this Section 8.10.

 

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender party
hereto as long as, by accepting such benefits, such Secured Party agrees, as
among the Administrative Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by the Administrative Agent shall confirm
such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Article VIII, Section 9.3, Section 9.9, Section 9.10,
Section 9.11, Section 9.17, Section 9.23 and Section 10.1) and the decisions and
actions of the Administrative Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing, (a) such
Secured Party shall be bound by Section 8.8 only to the extent of Liabilities,
costs and expenses with respect to or otherwise relating to the Collateral held
for the benefit of such Secured Party, in which case the obligations of such
Secured Party thereunder shall not be limited by any concept of pro rata share
or similar concept, (b) the Administrative Agent and the Lenders party hereto
shall be entitled to act at its sole discretion, without regard to the interest
of such Secured Party, regardless of whether any Obligation to such Secured
Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

 



52 

 

 

Article IX - MISCELLANEOUS

 

9.1 Amendments and Waivers.

 

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Administrative Agent, the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders), and the Borrower, and then such
waiver shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all the Lenders directly affected
thereby (or by the Administrative Agent with the consent of all the Lenders
directly affected thereby), in addition to the Administrative Agent, the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders), and the Borrower, do any of the following:

 

(i) increase or extend the Term Loan Commitment of any Lender (or reinstate any
Term Loan Commitment previously terminated);

 

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) hereunder or under
any other Loan Document (for the avoidance of doubt, mandatory prepayments
pursuant to Section 1.6 may be postponed, delayed, reduced, waived or modified
with the consent of Required Lenders);

 

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Term Loan, or of any fees or other amounts payable hereunder or
under any other Loan Document;

 

(iv) change the percentage of the Term Loan Commitments or of the aggregate
unpaid principal amount of the Term Loans which shall be required for the
Lenders or any of them to take any action hereunder;

 



53 

 

 

(v) amend this Section 9.1 or, subject to the terms of this Agreement, the
definition of Required Lenders or any provision providing for consent or other
action by all Lenders;

 

(vi) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents; or

 

(vii) amend or modify Section 1.8(a), Section 1.8(c) or Section 9.11(b);

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v),
(vi) and (vii).

 

(b) No amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in addition to the Required Lenders or all Lenders
directly affected thereby or all the Lenders, as the case may be (or by the
Administrative Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby or all the Lenders), affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document.

 

(c) Notwithstanding anything to the contrary contained in this Section 9.1 or
any other provision of this Agreement or any other Loan Document:

 

(i) the Administrative Agent and the Borrower may amend or modify this Agreement
and any other Loan Document (without the consent of any Lender) to (i) cure any
ambiguity, omission, defect or inconsistency therein, and (ii) grant a new Lien
for the benefit of the Secured Parties, extend an existing Lien over additional
Property for the benefit of the Secured Parties or join additional Persons as
Credit Parties; and

 

(ii) a Non-Funding Lender shall not have any voting or consent rights under or
with respect to any Loan Document or constitute a “Lender” (or be, or have its
Term Loans and Term Loan Commitments, included in the determination of “Required
Lenders” or “Lenders directly affected” pursuant to this Section 9.1) for any
voting or consent rights under or with respect to any Loan Document; provided,
that (A) the Term Loan Commitment of a Non-Funding Lender may not be increased,
extended or reinstated, (B) the principal of a Non-Funding Lender’s Term Loans
may not be reduced or forgiven, (C) the interest rate applicable to Obligations
owing to a Non-Funding Lender may not be reduced, or (D) the Maturity Date
extended, by an amendment, waiver or consent under any Loan Documents, in each
case, without the consent of such Non-Funding Lender. Moreover, for the purposes
of determining Required Lenders, the Term Loans and Term Loan Commitments held
by Non-Funding Lenders shall be excluded from the total Term Loans and Term Loan
Commitments outstanding.

 

9.2 Notices.

 

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto or (ii) addressed to such other address
as shall be notified in writing (A) in the case of the Borrower and the
Administrative Agent, to the other parties hereto and (B) in the case of all
other parties, to the Borrower and the Administrative Agent. Transmissions made
by electronic mail or E-Fax to the Administrative Agent shall be effective only
(x) for notices where such transmission is specifically authorized by this
Agreement, (y) if such transmission is delivered in compliance with procedures
of the Administrative Agent applicable at the time and previously communicated
to the Borrower, and (z) if receipt of such transmission is acknowledged by the
Administrative Agent.

 



54 

 

 



(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
and (iv) if delivered by facsimile, upon sender’s receipt of confirmation of
proper transmission; provided, however, that no communications to the
Administrative Agent pursuant to Article I shall be effective until received by
the Administrative Agent.

 

(c) Lender Address Changes. Each Lender shall notify the Administrative Agent in
writing of any changes in the address to which notices to such Lender should be
directed, of addresses of its lending office, of payment instructions in respect
of all payments to be made to it hereunder and of such other administrative
information as the Administrative Agent shall reasonably request.

 

9.3 Electronic Transmissions.

 

(a) Authorization. Subject to the provisions of Section 9.2(a), each of the
Administrative Agent, the Lenders, each Credit Party and each of their Related
Persons, is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

(b) LIMITATION OF LIABILITY. ALL ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS
IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF
THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY
ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each Credit Party executing this Agreement and each Secured Party
agrees that the Administrative Agent have no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission.

 

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. No course of dealing between any Credit
Party, any Affiliate of any Credit Party, the Administrative Agent or any Lender
shall be effective to amend, modify or discharge any provision of this Agreement
or any of the other Loan Documents.

 



55 

 

 

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of the Administrative Agent or Required Lenders, shall be at the expense
of such Credit Party, and neither the Administrative Agent nor any other Secured
Party shall be required under any Loan Document to reimburse any Credit Party or
any Subsidiary of any Credit Party therefor except as expressly provided
therein. In addition, the Borrower agrees to pay or reimburse promptly following
written demand (a) the Administrative Agent for all reasonable out-of-pocket
costs and expenses incurred by it or any of its Related Persons, in connection
with the investigation, development, preparation, negotiation, syndication,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document, any commitment or proposal letter
therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs to the Administrative Agent, the cost of
environmental audits, Collateral audits and appraisals, background checks and
similar expenses, to the extent permitted hereunder, (b) the Administrative
Agent for all reasonable costs and expenses incurred by it or any of its Related
Persons in connection with internal audit reviews, field examinations and
Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by the Administrative Agent for its examiners), (c) the
Administrative Agent and its Related Persons for all costs and expenses incurred
in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action (including preparation for and/or response to any subpoena
or request for document production relating thereto) with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Subsidiary of any Credit Party, Loan Document, Obligation or
Related Transaction, including Attorney Costs and (d) fees and disbursements of
Attorney Costs of one law firm on behalf of all Lenders (other than
Administrative Agent) incurred in connection with any of the matters referred to
in clause (c) above.

 

9.6 Indemnity.

 

(a) Each Credit Party agrees to indemnify, hold harmless and defend the
Administrative Agent, each Lender and each of their respective Related Persons
(each such Person being an“Indemnitee”) from and against all Liabilities that
may be imposed on, incurred by or asserted against any such Indemnitee (whether
brought by a Credit Party, an Affiliate of a Credit Party or any other Person)
in any matter relating to or arising out of, in connection with or as a result
of (i) any Loan Document, any Obligation (or the repayment thereof), the use or
intended use of the proceeds of any Term Loan or any securities filing of, or
with respect to, any Credit Party, (ii) any commitment letter, proposal letter
or term sheet with any Person or any Contractual Obligation, arrangement or
understanding with any broker, finder or consultant, in each case entered into
by or on behalf of any Credit Party or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including Attorney’s Costs in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 9.6(a) to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted from the gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, the
Borrower and each other Credit Party executing this Agreement waives and agrees
not to assert against any Indemnitee, and shall cause each other Credit Party to
waive and not assert against any Indemnitee, any right of contribution with
respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person. This Section 9.6(a) shall not apply with respect to
Taxes other than any Taxes that represent Liabilities arising from any non-Tax
claim.

 



56 

 

 

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any Property
of any Credit Party or any Related Person of any Credit Party or any actual,
alleged or prospective damage to Property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or
into such Property or natural resource or any Property on or contiguous to any
Real Estate of any Credit Party or any Related Person of any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Related Person
of any Credit Party or the owner, lessee or operator of any Property of any
Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by
Administrative Agent or following Administrative Agent or any Lender having
become the successor-in-interest to any Credit Party or any Related Person of
any Credit Party and (ii) are attributable solely to acts of such Indemnitee.

 

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
(and any other Credit Party signatory to this Agreement) may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and each Lender.

 

9.9 Assignments and Participations; Binding Effect.

 

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender that such Lender has executed it. Thereafter, it shall be binding
upon and inure to the benefit of, but only to the benefit of, the Borrower, the
other Credit Parties hereto (in each case except for Article VIII), the
Administrative Agent and each Lender receiving benefits of the Loan Documents
and, to the extent provided in Section 8.11, each other Secured Party and, in
each case, their respective successors and permitted assigns. Except as
expressly provided in any Loan Document (including in Section 8.9 of this
Agreement), none of the Borrower, any other Credit Party, or the Administrative
Agent shall have the right to assign any rights or obligations hereunder or any
interest herein.

 



57 

 

 

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Term Loan Commitments and its rights and obligations with
respect to its Term Loans) to:

 

(i) any existing Lender;

 

(ii) any Affiliate or Approved Fund of any existing Lender;

 

(iii) any other Person (excluding therefrom any Credit Party, Subsidiary or
(other than an Affiliate described in the preceding clause (i) or (ii))
Affiliate of a Credit Party) acceptable to (x) the Administrative Agent and (y)
which acceptance shall not be unreasonably withheld or delayed, the Borrower;
provided, however, that:

 

(A) in the event an Event of Default has occurred and is continuing, the consent
of the Borrower shall not be required for any Sale;

 

(B) the consent of the Borrower shall be deemed to have been given unless an
objection is delivered to the Administrative Agent within ten (10) Business Days
after notice of a proposed Sale is delivered to the Borrower;

 

(C) such Sales are ratable among the obligations owing to and owed by such
Lender with respect to the Term Loans; and

 

(D) for each Term Loan, the aggregate outstanding principal amount (determined
as of the effective date of the applicable Assignment) of the Term Loans and
Commitments subject to any such Sale shall be in a minimum amount of $1,000,000,
unless such Sale is made to an existing Lender or an Affiliate or Approved Fund
of any existing Lender, is of the assignor’s (together with its Affiliates and
Approved Funds) entire interest in such facility or is made with the prior
consent of the Administrative Agent.

 

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the Administrative Agent (or, if previously agreed with the
Administrative Agent, via a manual execution and delivery of the Assignment)
evidencing such Sale, together with any existing Note subject to such Sale (or
any affidavit of loss therefor acceptable to the Administrative Agent), any Tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to the Administrative Agent, unless
waived or reduced by the Administrative Agent, provided that (1) if a Sale by a
Lender is made to an Affiliate or an Approved Fund of such assigning Lender,
then no assignment fee shall be due in connection with such Sale, and (2) if a
Sale by a Lender is made to an assignee that is not an Affiliate or Approved
Fund of such assignor Lender, and concurrently to one or more Affiliates or
Approved Funds of such Assignee, then only one assignment fee of $3,500 (unless
waived or reduced by the Administrative Agent) shall be due in connection with
such Sale. Upon receipt of all the foregoing, and conditioned upon such receipt
and, if such Assignment is made in accordance with Section 9.9(b)(iii), upon the
Administrative Agent consenting to such Assignment, from and after the effective
date specified in such Assignment, the Administrative Agent shall record or
cause to be recorded in the Register the information contained in such
Assignment.

 

(d) Effectiveness.

 



58 

 

 



(i) Subject to the Register recording requirements by the Administrative Agent
relating to an Assignment pursuant to Section 9.9(d)(ii), (A) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(B) any applicable Note shall be transferred to such assignee through such entry
and (C) the assignor thereunder shall, to the extent that rights and obligations
under this Agreement have been assigned by it pursuant to such Assignment,
relinquish its rights (except for those surviving the termination of the
Commitments and the payment in full of the Obligations) and be released from its
obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).

(ii) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each

Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Notwithstanding anything in the
Loan Documents to the contrary, the entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9(e), each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Term Loans), to (A) any federal reserve bank (pursuant to Regulation A of
the Federal Reserve Board), without notice to the Administrative Agent or (B)
any holder of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities, by notice to the Administrative Agent;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above and the Register
recording requirements of Section 9.9(d)(ii)), shall be entitled to any rights
of such Lender hereunder and no such Lender shall be relieved of any of its
obligations hereunder.

 



59 

 

 

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9(f), each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Term Loan that such
Lender would otherwise be required to make hereunder (and the exercise of such
option by such SPV and the making of Term Loans pursuant thereto shall satisfy
the obligation of such Lender to make such Term Loans hereunder) and such SPV
may assign to such Lender the right to receive payment with respect to any
Obligation and (y) without notice to or consent from the Administrative Agent or
the Borrower, sell participations to one or more Persons other than a Credit
Party or an Affiliate of a Credit Party in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to the Term Loan); provided, however, that, whether as
a result of any term of any Loan Document or of such grant or participation, (i)
no such SPV or participant shall have a commitment, or be deemed to have made an
offer to commit, to make Term Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV agrees, for the benefit of the Borrower,
to be subject to and comply with Section 10.1(g) (it being understood that the
documentation required under Section 10.1(g) shall be delivered to the granting
or participating Lender) and then only to the extent of any amount to which such
Lender would be entitled in the absence of any such grant or participation,
unless the right to any greater payment results from a Change in Law that occurs
after the participant or SPV acquired the applicable participation and (B) each
such SPV may receive other payments that would otherwise be made to such Lender
with respect to Term Loans funded by such SPV to the extent provided in the
applicable option agreement and set forth in a notice provided to the
Administrative Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of Section 9.1(a) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in clause (vi) of Section
9.1(a). No party hereto shall institute (and the Borrower shall cause each other
Credit Party not to institute) against any SPV grantee of an option pursuant to
this clause (f) any bankruptcy, reorganization, insolvency, liquidation or
similar proceeding, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper of such SPV; provided,
however, that each Lender having designated an SPV as such agrees to indemnify
each Indemnitee against any Liability that may be incurred by, or asserted
against, such Indemnitee as a result of failing to institute such proceeding
(including a failure to be reimbursed by such SPV for any such Liability). The
agreement in the preceding sentence shall survive the termination of the
Commitments and the payment in full of the Obligations. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest on) of each
participant’s interest in the Loans or other interests, rights and obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person other than the Administrative Agent
except to the extent that such disclosure is necessary to establish that such
commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. Notwithstanding anything
in the Loan Documents to the contrary, the entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement and any other Loan Documents
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent shall have no responsibility for maintaining a Participant
Register.

 

9.10 Non-Public Information; Confidentiality.

 

(a) Non-Public Information. The Administrative Agent and each Lender
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations).

 



60 

 

 

(b) Confidential Information. The Administrative Agent and each Lender agrees to
use all reasonable efforts to maintain, in accordance with its customary
practices for transactions of the type contemplated hereby, the confidentiality
of information obtained by it pursuant to any Loan Document or otherwise related
to any Credit Party, except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to Related Persons of such Lender or the Administrative
Agent on a need to know basis, as the case may be, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 9.10 or (B) available to such
Lender or the Administrative Agent or any of their Related Persons, as the case
may be, from a source (other than any Credit Party) not known by them to be
subject to disclosure restrictions, (iv) to the extent disclosure is required by
applicable Requirements of Law or other legal process or requested or demanded
by any Governmental Authority (including, without limitation, public disclosures
by the Administrative Agent, any Lender or any of their Related Persons required
by law, legal process (including, without limitation, subpoenas, requests for
information, interrogatories and other similar process), the SEC or any other
governmental or regulatory authority or agency); provided, that, prior notice of
such required disclosure is provided to the Borrower (provided, that, (A) such
notification is legally permissible, and (B) no such notification shall be
required in respect of any disclosure to any regulatory authority having
jurisdiction over the Administrative Agent or any Lender), (v) (A) to the
National Association of Insurance Commissioners or any similar organization, any
examiner or any nationally recognized rating agency or (B) otherwise to the
extent consisting of general portfolio information that does not identify Credit
Parties, (vi) to current or prospective assignees, SPVs (including the investors
and prospective investors therein) or participants, Persons that hold a security
interest in any Lender’s rights under this Agreement in accordance with Section
9.9(e) (and those Persons for whose benefit such holder of a security interest
is acting), in each case to the extent such assignees, investors, participants,
secured parties (and such benefited Persons), agree to be bound by provisions
substantially similar to the provisions of this Section 9.10(b) (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above) and, (vii) to any other party hereto, and (viii) in
connection with the exercise or enforcement of any right or remedy under any
Loan Document, in connection with any litigation or other proceeding relating to
the Loan Documents to which such Lender or the Administrative Agent or any of
their Related Persons is a party or bound, or to the extent necessary to respond
to public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender or the Administrative Agent or any of their Related
Persons. In the event of any conflict between the terms of this Section 9.10 and
those of any other Contractual Obligation entered into with any Credit Party
(whether or not a Loan Document), the terms of this Section 9.10(b) shall
govern.

 

(c) Tombstones. Subject to the proviso included in the following sentence, each
Credit Party consents to the publication by the Administrative Agent or any
Lender of any press releases, tombstones, advertising or other promotional
materials (including via any Electronic Transmission) relating to the financing
transactions contemplated by this Agreement using such Credit Party’s name,
product photographs, logo or trademark. The Administrative Agent or such Lender
shall provide a draft of any such press release, advertising or other
promotional material to the Borrower for review and comment prior to the
publication thereof, the form and substance of which shall be subject to the
approval of the Borrower, not to be unreasonably withheld or delayed.

 

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to the Administrative Agent or of any of its
Affiliates or the Loan Documents without the prior written consent of the
Administrative Agent or such Affiliate except to the extent required to do so
under applicable Requirements of Law (including filings with the SEC) and then,
only after consulting with the Administrative Agent.

 



61 

 

 

(e) Distribution of Materials to Lenders. The Credit Parties acknowledge and
agree that the Loan Documents and all reports, notices, communications and other
information or materials provided or delivered by, or on behalf of, the Credit
Parties hereunder (collectively, the “Borrower Materials”) may be disseminated
by, or on behalf of, the Administrative Agent, and made available, to the
Lenders by Electronic Transmission.

9.11 Set-off; Sharing of Payments.

 

(a) Right of Setoff. The Administrative Agent, each Lender and each Affiliate
(including each branch office thereof) of any of them is hereby authorized,
without notice or demand (each of which is hereby waived by each Credit Party),
at any time and from time to time during the continuance of any Event of Default
and to the fullest extent permitted by applicable Requirements of Law, to set
off and apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by the Administrative Agent, such Lender or any of
their respective Affiliates to or for the credit or the account of any Credit
Party against any Obligation of any Credit Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation. No Lender shall exercise any such right of set off without the prior
written consent of the Administrative Agent or Required Lenders. The
Administrative Agent and each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 9.11(a) are in addition to any other rights and remedies
(including other rights of setoff) that the Administrative Agent, the Lenders,
their Affiliates and the other Secured Parties, may have.

 

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, the Administrative Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by the
Administrative Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of the Borrower, applied to repay
the Obligations in accordance herewith); provided, however, that (i) if such
payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (ii) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Credit Party in the amount of such participation.

 

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 



62 

 

 

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

 

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

 

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to the Credit Parties, the Administrative Agent, each
Lender and other parties hereto, and is the product of all parties hereto.
Accordingly, this Agreement and the other Loan Documents shall not be construed
against the Lenders or the Administrative Agent merely because of the
Administrative Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

 

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the
Administrative Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither the Administrative Agent nor any Lender shall
have any obligation to any Person not a party to this Agreement or the other
Loan Documents.

 

9.18 Governing Law and Jurisdiction.

 

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including its
validity, interpretation, construction, performance and enforcement (including
any claims sounding in contract or tort law arising out of the subject matter
hereof and any determinations with respect to post-judgment interest).

 

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in the Southern District of New York and, by execution
and delivery of this Agreement, each Credit Party executing this Agreement
hereby accepts for itself and in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of the Administrative Agent to commence
any proceeding in the federal or state courts of any other jurisdiction to the
extent the Administrative Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents. The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

 

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of the Borrower specified
herein (and shall be effective when such mailing shall be effective, as provided
therein). Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 



63 

 

 

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Credit Party in any other
jurisdiction.

 

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

 

9.20 Entire Agreement; Release; Survival.

 

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY OF THEIR RESPECTIVE
AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR
EFFECT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY
OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE
EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER LOAN
DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH
CASE SUCH TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

 

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each Credit Party signatory hereto hereby waives, releases and agrees
(and shall cause each other Credit Party to waive, release and agree) not to sue
upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to Article VIII (The Administrative Agent), Section 9.5 (Costs and
Expenses), Section 9.6 (Indemnity), this Section 9.20, and Article X (Taxes,
Yield Protection and Illegality) and (ii) the provisions of Section 8.1 of the
Guaranty and Security Agreement, in each case, shall (x) survive the termination
of the Commitments and the payment in full of all other Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

 



64 

 

 

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

9.22 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of the Credit Parties
are subject.

 

9.23 Creditor-Debtor Relationship. The relationship between the Administrative
Agent and each Lender, on the one hand, and the Credit Parties, on the other
hand, is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

Article X - TAXES, YIELD PROTECTION AND ILLEGALITY

 

10.1 Taxes. For purposes of this Section 10.1, the term “applicable law”
includes FATCA.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by any applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(b) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.9(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 10.1(d).

 



65 

 

 

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 10.1, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 10.1(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 



66 

 

 

(2) executed copies of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 10.1-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 10.1-2 or Exhibit 10.1-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 10.1-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 



67 

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 10.1 (including by
the payment of additional amounts pursuant to this Section 10.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 10.1(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 10.1(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 10.1(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 10.1(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

10.2 Reserved.

 

10.3 Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

 

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii) impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Term Loans made by such Lender or
participation therein;

 



68 

 

  

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Term Loan or of
maintaining its obligation to make any such Term Loan or to reduce the amount of
any sum received or receivable by such Lender or other Recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or other Recipient, the Borrower will pay to such Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Loan Commitments of such Lender or the Term Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 10.3(a) or (b) and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

10.4 Reserved.

 

10.5 Reserved.

 

10.6 Mitigation. If any Lender requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 10.1, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Term Loans hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 10.1 in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to the
Administrative Agent) a certificate setting forth in reasonable detail the
nature and amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrower in the absence of manifest error.

 



69 

 

 

Article XI - DEFINITIONS 

 

11.1 Defined Terms. The following terms are defined in the Section referenced
opposite such terms:

 

“Additional Term Loans” 1.1(b)(i) “Agreement” Preamble “ATL Commitment”
1.1(b)(i) “Borrower” Preamble “Borrower Materials” 9.10(e) “Compliance
Certificate” 4.2(b) “Consolidated Debt Service Coverage Ratio” Exhibit 4.2(b)
“Consolidated EBITDA” Exhibit 4.2(b) “Consolidated Leverage Ratio” Exhibit
4.2(b) “Designated Persons” 3.21 “Eligible Assignee” 9.9(b)(iii) “Eurocurrency
liabilities” 10.6 “Event of Default” 7.1 “FCPA” 3.22 “Indemnified Matters”
9.6(a) “Indemnitee” 9.6(a) “Initial Term Loans” 1.1(a)(i) “Investments” 5.4 “ITL
Commitments” 1.1(a)(i) “Lateral” Preamble “Lender” and “Lenders” Preamble
“Maximum Lawful Rate” 1.3(e) “MNPI” 9.10(a) “Observer” 4.17 “OFAC” 3.21 “OID”
1.3(f) “Other Taxes” 10.1(c) “Participant Register” 9.9(f) “Permitted Liens” 5.1
“Prepayment Date” 1.6(d) “Principal Increase” 1.3(b) “Pro Forma Balance Sheet”
2.1(i)(v) “Register” 9.9(d)(ii) “Restricted Payments” 5.11 “Sale” 9.9(b)
“Sanctions” 3.21 “Martin & Airey Matter” Definition of “Settlement Agreements”
“Settlement Date” 1.11(b) “Tax Returns” 3.10 “Taxes” 10.1(a) “Term Loan
Commitments” 1.1 “U.S. Tax Compliance Certificate” 10.1(f)(ii)(B)

 



70 

 

 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.

 

“Additional Lateral Stock” means, collectively, the Stock (designated Series F)
issued by Holdings to the Lenders (or the Administrative Agent for the benefit
of the Lenders) representing an aggregate of 5.0% (determined on a fully diluted
basis) of the outstanding Stock and Stock Equivalents of Holdings (and, in
furtherance with the foregoing, the Lender(s) with an ATL Commitment are
expected to be issued an aggregate of 138,836 shares of Series F preferred
Stock).

 

“Administrative Agent” means Lateral in its capacity as administrative agent for
the Lenders hereunder, and any successor administrative agent.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Aggregate Term Loan Commitments” means the combined Term Loan Commitments of
the Lenders, which shall initially be in the amount of $8,000,000, as such
amount may be reduced from time to time pursuant to this Agreement.

 

“Applicable PIK Component” means, as of any date of determination, (a) if the
Applicable Rate is sixteen percent (16.0%) per annum on such date, four percent
(4.0%) per annum, and (b) if the Applicable Rate is nineteen percent (19.0%) per
annum on such date, seven percent (7.0%) per annum.

 

“Applicable Rate” means sixteen percent (16.0%) per annum; provided, however, in
the event the Applicable Rate Condition has not been satisfied by April 28,
2016, the “Applicable Rate” shall mean and refer to nineteen percent (19.0%) per
annum for the period commencing with such date and thereafter until the
Applicable Rate Condition has been satisfied (and, commencing with, and for
periods following, the date of the satisfaction of the Applicable Rate
Condition, the “Applicable Rate” shall be, and revert to, sixteen percent
(16.0%) per annum).

  

“Applicable Rate Condition” means the receipt by Holdings after the Closing Date
of unrestricted cash proceeds from an Equity Issuance of Holdings after the
Closing Date in an aggregate amount of not less than $5,000,000 (excluding from
such determination (x) any proceeds (escrowed or otherwise) from an Equity
Issuance that was funded prior to the Closing Date, (y) any issuance or exercise
of any warrants, options or other Stock Equivalents now or hereafter held by any
director, officer or other employee of Holdings or any of its Subsidiaries, and
(z) the Term Loans or the issuance of the Lateral Stock) and the contribution of
all such proceeds to the capital of the Borrower.

 



71 

 

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by Section
9.9), accepted by the Administrative Agent, substantially in the form of Exhibit
A-1 or any other form approved by the Administrative Agent.

 

“ATL Commitment Termination Date” means the earliest to occur of (a) the date on
which the ATL Commitments have been fully drawn and (b) five (5) Business Days
after the Tender Offer shall have expired in accordance with the Tender Offer
Documents (as in effect on the Closing Date or otherwise as amended or waived
with the prior written consent of the Administrative Agent).

 

“ATL Note” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit A-2 hereto, evidencing the Indebtedness of the
Borrower to such Lender resulting from the Additional Term Loan made to the
Borrower by such Lender or its predecessor(s).

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

“Blocked Account” means a deposit account of the Borrower designated as the
“Cash Collateral Account” and that is the subject of a Control Agreement
pursuant to which the Borrower and the depository bank have agreed that the
Administrative Agent shall be the sole Person entitled to give instructions with
respect to the disposition of funds maintained in such deposit account.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Borrowing” means a borrowing hereunder consisting of Term Loans made to or for
the benefit of the Borrower by the Lenders pursuant to Article I.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

 

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 



72 

 

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $500,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 365
days.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“CFC” means a Subsidiary that is a “controlled foreign corporation” as defined
in Section 957(a) of the Code or any successor provision thereto.

 

“CFC Holding Company” means a Wholly-Owned Subsidiary of Holdings substantially
all of the assets of which consists of equity interests in one or more CFCs or
other CFC Holding Companies.

 

“Change of Control” means any of (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
25%, or more, of the Stock and Stock Equivalents of Holdings entitled (without
regard to the occurrence of any contingency) to vote for the election of members
of the Board of Directors of Holdings; (b) a majority of the members of the
Board of Directors of Holdings do not constitute Continuing Directors; (c)
Holdings fails to own and control, directly or indirectly, 100% of the Stock and
Stock Equivalents of (i) the Borrower and (ii) (other than as a result of a
transaction expressly permitted under the Agreement) each other Credit Party; or
(d) any “change of control” or term of similar import shall have occurred under
any documentation evidencing Indebtedness in excess of the Threshold Amount.

 



73 

 

 

“Closing Date” means October 28, 2015.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to the Administrative
Agent, in or upon which a Lien is granted, purported to be granted, or now or
hereafter exists in favor of any Lender or the Administrative Agent for the
benefit of the Administrative Agent, the Lenders and other Secured Parties,
whether under this Agreement or under any other documents executed by any such
Persons and delivered to the Administrative Agent. For the avoidance of doubt,
“Collateral” shall not include any Excluded Property.

 

“Collateral Access Agreement” means a landlord access or acknowledgement
agreement of any lessor or other Person in possession of, having a Lien upon, or
having rights or interests in a Credit Party’s books and records or chattel
paper, in each case, in form and substance reasonably satisfactory to
Administrative Agent.

 

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement, each Collateral Access Agreement and all
other security agreements, pledge agreements, patent and trademark security
agreements, lease assignments, guaranties and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party, any of their respective
Subsidiaries or any other Person pledging or granting a lien on Collateral or
guarantying the payment and performance of the Obligations, and any Lender or
the Administrative Agent for the benefit of the Administrative Agent, the
Lenders and other Secured Parties now or hereafter delivered to the Lenders or
the Administrative Agent pursuant to or in connection with the transactions
contemplated hereby, and all financing statements (or comparable documents now
or hereafter filed in accordance with the UCC or comparable law) against any
such Person as debtor in favor of any Lender or the Administrative Agent for the
benefit of the Administrative Agent, the Lenders and the other Secured Parties,
as secured party, as any of the foregoing may be amended, restated and/or
modified from time to time.

 

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s ITL Commitment or ATL Commitment, as applicable divided by the
Aggregate Term Loan Commitments; provided that (a) after any type of Term Loan
has been funded, Commitment Percentages shall be determined for such type of
Term Loan by reference to the outstanding principal balance thereof as of any
date of determination rather than the applicable Term Loan Commitments therefor
and (b) following the termination of all Term Loan Commitments, such term means,
as to any Lender, the percentage equivalent of the principal amount of the Term
Loans held by such Lender, divided by the aggregate principal amount of the Term
Loans held by all Lenders.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Consent to Assignment” means the consent and agreement of any Person to the
granting of Liens by a Credit Party in the interests of such Credit Party in an
agreement or other Property of such Credit Party pursuant to the Collateral
Documents and the exercise of default remedies in respect thereof, all in form
and substance satisfactory to the Administrative Agent.

 

“Consolidated Capital Expenditures” means, for any period, the sum of, without
duplication, all expenditures made, directly or indirectly, by the Borrower and
its Subsidiaries during such period, determined on a consolidated basis in
accordance with GAAP, that are or should be reflected as additions to property,
plant or equipment or similar items reflected in the consolidated statement of
cash flows of the Borrower and its Subsidiaries, or have a useful life of more
than one year.

 



74 

 

 



“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guarantied or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guarantied or supported.

 

“Continuing Director” means (a) any member of the Board of Directors of Holdings
who was a director (or comparable manager) of Holdings on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors of Holdings
after the Closing Date if such individual was approved, appointed or nominated
for election to the Board of Directors of Holdings by a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors of Holdings in office at the
Closing Date in an actual or threatened election contest relating to the
election of the directors (or comparable managers) of Holdings and whose initial
assumption of office resulted from such contest or the settlement thereof.

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, among the Administrative Agent, the financial institution or other Person
at which such account is maintained or with which such entitlement or contract
is carried and the Credit Party maintaining such account or owning such
entitlement or contract, effective to grant “control” (within the meaning of
Articles 8 and 9 under the applicable UCC) over such account to the
Administrative Agent.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Credit Parties” means the Borrower, Holdings and each other Person (a) which
executes a guaranty of the Obligations, or (b) which grants a Lien to secure
payment of the Obligations, which, for the avoidance of doubt, shall exclude all
Excluded Subsidiaries.

 



75 

 

 

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

 

“Defined Benefit Plan” means a “defined benefit plan” (as defined in Section
3(35) of ERISA) that is subject to Title IV of ERISA for which the Borrower or
any of its Subsidiaries or ERISA Affiliates has been an “employer” (as defined
in Section 3(5) of ERISA) within the past six years.

 

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 5.2(a), 5.2(c), 5.2(d), 5.2(e), 5.2(g) and 5.2(h), and (b) the sale or
transfer by the Borrower or any Subsidiary of the Borrower of any Stock or Stock
Equivalent issued by any Subsidiary of the Borrower and held by such transferor
Person.

 

“Disqualified Stock” means any Stock or Stock Equivalent which, by its terms (or
by the terms of any security or other Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is ninety-one (91) days following the final
maturity date of the Term Loans (excluding any provisions requiring redemption
upon a “change of control” or similar event; provided that such “change of
control” or similar event results in the prior payment in full in cash of the
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted), the termination of all commitments
to lend hereunder and the termination of this Agreement), (b) is convertible
into or exchangeable for (i) debt securities or (ii) any Stock or Stock
Equivalents referred to in (a) above, in each case, at any time on or prior to
the date that is ninety-one (91) days following the final maturity date of the
Term Loans, or (c) is entitled to receive scheduled dividends or distributions
in cash prior to the time that the Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) are paid in full in cash.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or other electronic means.

 

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
attorneys’ costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

 

“Equity Issuance” means any issuance of Stock or Stock Equivalents by, or a
capital contribution to, Holdings (other than in respect of the issuance of the
Lateral Stock).

 



76 

 

 

“Equity Investment Documents” means, collectively, (a) the Registration Rights
Agreement dated as of Closing Date among Holdings and the Lenders party thereto,
(b) the Redemption Rights Agreement dated as of Closing Date among Holdings and
the Lenders party thereto, (c) Voting and Cooperation Agreement dated as of the
Closing Date among (inter alios) the stockholders of Holdings party thereto, the
Borrower, and the Lenders party thereto, and (d) any other documents or
instruments executed in connection with any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; or (b) any condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excluded Accounts” means (a) any payroll account, so long as such payroll
account is a zero balance account, (b) withholding tax and fiduciary accounts
and (c) petty cash accounts holding amounts on deposit which do not exceed
$10,000.

 

“Excluded Property” has the meaning ascribed to such term in the Guaranty and
Security Agreement.

 

“Excluded Subsidiary” means (a) any CFC, (b) any CFC Holding Company, and (c)
any direct or indirect Subsidiary of a CFC.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Term Loan
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Term Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrower under Section 10.7) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 10.1, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 10.1 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Extraordinary Receipts” means all amounts received by a Credit Party or any
Subsidiary thereof not in the Ordinary Course of Business, including: (a)
foreign, United States, state or local tax refunds; (b) pension plan reversions;
(c) proceeds of business interruption insurance; (d) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action; (e) indemnity payments; and (f) any purchase price adjustment received
in connection with any purchase agreement.

 



77 

 

 

“E-Fax” means any system used to receive or transmit faxes.

 

“Facility Termination Date” means the date on which all Term Loans and all other
Obligations under the Loan Documents have been paid and satisfied in full. In
the case of any contingent Obligations (excluding contingent Obligations as to
which no claim has been asserted), there shall have been deposited cash
collateral with respect to all such contingent Obligations in amounts and on
terms and conditions and with parties reasonably satisfactory to the
Administrative Agent and each Indemnitee that is, or may be, owed such
Obligations.

 

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as in effect as of
the date of this Agreement (and any amended or successor version that is
substantively comparable and not materially more onerous to comply with),
current or future United States Treasury Regulations promulgated thereunder or
official interpretations with respect thereto and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” means that certain letter agreement dated as of the date hereof
between the Borrower and Lateral.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on September 30 of each year.

 

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance reasonably satisfactory to
the Administrative Agent, in either case, that (a) meets the requirements set
forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines, (b) shall
include a deductible not to exceed $25,000 and (c) shall have a coverage amount
equal to the lesser of (i) the “replacement cost value” of the buildings and any
personal property Collateral located on the Real Estate as determined under the
National Flood Insurance Program or (ii) the maximum policy limits set under the
National Flood Insurance Program.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions and comparable stature and
authority within the accounting profession) that are applicable to the
circumstances as of the date of determination. Subject to Section 11.3, all
references to “GAAP” shall be to GAAP applied consistently with the principles
used in the preparation of the financial statements described in Section
3.11(a).

 



78 

 

 

“Google San Jose Contract” means the Borrower’s contract to work on the Google
San Jose project via Ericsson.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantor” means any Person that has guaranteed any Obligations, which, for the
avoidance of doubt, shall exclude all Excluded Subsidiaries.

 

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to the Administrative Agent and the Borrower, made by the Credit
Parties in favor of the Administrative Agent, for the benefit of the Secured
Parties, as the same may be amended, restated and/or modified from time to time.

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

 

“Holdings” has the meaning set forth in the recitals to this Agreement.

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earnouts (other than
trade payables entered into in the Ordinary Course of Business and which are not
past due by more than 90 days); (c) the face amount of all letters of credit
issued for the account of such Person and without duplication, all drafts drawn
thereunder and all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments issued by such Person; (d)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property); (f)
all Capital Lease Obligations; (g) the principal balance outstanding under any
synthetic lease, off-balance sheet loan or similar off balance sheet financing
product; (h) except as it relates to the Lateral Stock, all obligations of such
Person, whether or not contingent, in respect of Disqualified Stock, valued at,
in the case of redeemable preferred Stock, the greater of the voluntary
liquidation preference and the involuntary liquidation preference of such Stock
plus accrued and unpaid dividends; (i) all indebtedness referred to in clauses
(a) through (h) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in Property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i) above.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 



79 

 

 

“Initial Lateral Stock” means, collectively, the Stock (designated Series D and
F) issued by Holdings to the Lenders (or the Administrative Agent for the
benefit of the Lenders) representing an aggregate of 15.0% (determined on a
fully diluted basis) of the outstanding Stock and Stock Equivalents of Holdings
(and, in connection with the foregoing (a) Lateral Juscom Feeder LLC is expected
to be issued an aggregate of 54,480 shares of Series D preferred Stock and
84,356 shares of Series F preferred Stock, and (b) Lateral FTE Feeder LLC is
expected to be issued an aggregate of 108,961 shares of Series D preferred Stock
and 168,711 shares of Series F preferred Stock).

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including, without limitation,
all Copyrights, Trademarks, Patents, IP Licenses and internet domain names.

 

“Interest Payment Date” means the last day of each calendar quarter, commencing
with the calendar quarter ended December 31, 2015.

 

“Intermediate Holdings” means Optos Capital Partners, LLC, a Delaware limited
liability company and (as of the Closing Date) the holder of all of the Stock
and Stock Equivalents of the Borrower.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“ITL Note” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit I-1 hereto, evidencing the Indebtedness of the
Borrower to such Lender resulting from the Initial Term Loan made to the
Borrower by such Lender or its predecessor(s).

 

“Lateral Entities” means Lateral or any of its Affiliates, including any
investment funds or accounts managed by any of the foregoing.

 

“Lateral Stock” means, collectively, the Initial Lateral Stock and the
Additional Lateral Stock.

 

“Lender” means each Lender that holds a Term Loan Commitment or a Term Loan,
including such Lender’s successors and permitted assigns.

 



80 

 

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

 

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Consent to Assignment, the Fee Letter, and all documents delivered to the
Administrative Agent and/or any Lender in connection with any of the foregoing.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, operations
or Property of the Borrower or the Credit Parties and their Subsidiaries taken
as a whole; (b) the ability of any Credit Party, any Subsidiary of any Credit
Party or any other Person (other than the Administrative Agent or Lenders) to
perform its obligations under any Loan Document; or (c) the validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent, the Lenders and the other Secured Parties under any Loan
Document.

 

“Material Contract” means, with respect to each Credit Party, (a) the Google San
Jose Contract (including any other Google related project), (b) the Settlement
Agreements, (c) the Tender Offer Documents, (d) each contract or agreement to
which such Credit Party or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$50,000 or more (other than purchase orders in the Ordinary Course of Business
of such Person or such Subsidiary and other than contracts that by their terms
may be terminated by such Person or Subsidiary in the Ordinary Course of
Business upon less than 60 days notice without penalty or premium) and (e) all
other contracts or agreements, the loss of which could reasonably be expected to
result in any Material Liability or a Material Adverse Effect.

 

“Material Liability” means, with respect to each Credit Party, any claim or
other liability upon such Credit Party or its assets exceeding $25,000.

 

“Material Real Estate” means any fee simple Real Estate of a Credit Party that
has a fair market value greater than $500,000.

 

“Maturity Date” means October 28, 2017.

 

“Moody’s” means Moody’s Investors Service, Inc.

 



81 

 

 

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

 

“Net Issuance Proceeds” means, in respect of any incurrence of Indebtedness or
the issuance of Stock or Stock Equivalents by, or a capital contribution to, the
Borrower, cash proceeds (including cash proceeds as and when received in respect
of non-cash proceeds received or receivable in connection with such incurrence
or issuance), net of underwriting discounts and reasonable out-of-pocket costs
and expenses paid or incurred in connection therewith in favor of any Person not
an Affiliate of the Borrower.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss or otherwise in respect of the
receipt of any Extraordinary Receipts, net of: (a) in the event of a Disposition
(i) the direct costs relating to such Disposition excluding amounts payable to
the Borrower or any Affiliate of the Borrower, (ii) sale, use or other
transaction Taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness (other than Indebtedness evidenced hereby) secured by
a Lien on the asset which is the subject of such Disposition, (b) in the event
of an Event of Loss, (i) all money actually applied to repair or reconstruct the
damaged Property or Property affected by the condemnation or taking, (ii) all of
the costs and expenses reasonably incurred in connection with the collection of
such proceeds, award or other payments, and (iii) any amounts retained by or
paid to parties having superior rights to such proceeds, awards or other
payments, and (c) in the event of the receipt of any Extraordinary Receipts, all
of the costs and expenses reasonably incurred in connection therewith.

 

“Non-Funding Lender” means any Lender that has failed to fund its Term Loans
when required to do so in accordance with the terms of this Agreement, unless
subject to a good faith dispute with respect thereto.

 

“Notice of Borrowing” means a notice given by the Borrower to the Administrative
Agent in substantially the form of Exhibit N-1 hereto.

 

“Obligations” means all Term Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, the Administrative Agent or any other Person required to be indemnified,
that arises under any Loan Document, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 



82 

 

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising from the
Secured Party having executed, delivered, become a party to, performed its
obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.7).

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Section 5.5(c) or 5.5(d) that (a) has
an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
Weighted Average Life to Maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties and their Subsidiaries, taken as a whole, than those of the
Indebtedness being refinanced or extended.

 



83 

 

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Prepayment Premium” means, with respect to any payment of principal in respect
of the Term Loans (including principal that has become due and payable following
an Event of Default arising prior to the Maturity Date), a prepayment premium
equal to six percent (6.0%) of the amount paid.

 

“Prior Creditor” means collectively (a) AmeriFactors Financial Group, LLC and
(b) Michael Palleschi.

 

“Prior Indebtedness” means the Indebtedness and obligations specified on
Schedule P-1 hereto.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries that
is in deposit accounts or in securities accounts, or any combination thereof,
and which such deposit account or securities account is the subject of a Control
Agreement and is subject to a first priority (other than liens in favor of the
depositary bank or securities intermediary for ordinary course bank charges as
reflected in the Control Agreement) security interest in favor of the
Administrative Agent perfected in accordance with applicable law; provided, that
amounts maintained in the Blocked Accounts shall not constitute Qualified Cash.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) designed to provide protection against fluctuations in
interest or currency exchange rates and any other agreements or arrangements
designed to provide such protection.

 

“Real Estate” means any real property owned, leased (including, without
limitation, each Leasehold Interest), subleased or otherwise operated or
occupied by any Credit Party or any Subsidiary of any Credit Party.

 

“Real Estate Collateral Requirements” means the following:

 

(a) The Administrative Agent shall have received (i) a commitment for a policy
of title insurance that is acceptable to the Administrative Agent in its sole
discretion with the final title insurance policy being delivered promptly
following the recordation of the applicable Mortgage, insuring the Secured
Parties’ first priority Liens and showing no Liens prior to the Secured Parties’
Liens other than Permitted Liens (each, a “Title Policy”), (ii) copies of all
recorded documents creating exceptions to the applicable Title Policy, (iii) a
certification from the National Research Center, or any successor agency
thereto, regarding each parcel of real property subject to a Mortgage, (iv) a
Phase I environmental assessment and such other environmental reports reasonably
requested by the Administrative Agent regarding each parcel of real property
subject to a Mortgage by an environmental engineering firm acceptable to the
Administrative Agent showing no environmental conditions in violation of
Environmental Laws or liabilities under Environmental Laws that could reasonably
be expected to result in any Material Liability, and (v) all applicable Real
Estate Support Documents.

 

(b) The Title Policy shall provide an insured amount that is acceptable to
Administrative Agent in its sole discretion, and shall provide for all
endorsements required by the Administrative Agent.

 



84 

 

 

(c) The Borrower shall have provided or obtained any customary estoppels,
affidavits and indemnities as may be required or necessary to obtain title
insurance satisfactory to the Administrative Agent.

 

“Real Estate Support Documents” means such landlord waivers and non-disturbance
agreements, third party consents, flood hazard certification, engineering and
structural reports, permanent certificates of occupancy, evidence of zoning
compliance and recordation of applicable leasehold interests, if any, and
evidence of Flood Insurance (if required), as the Administrative Agent may
reasonably request, all in form and substance satisfactory to the Administrative
Agent.

 

“Recipient” means the Administrative Agent and any Lender.

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Required Lenders” means the Lender having, or if there is more than one Lender,
at least two Lenders in the aggregate having (a) more than fifty percent (50%)
of the Aggregate Term Loan Commitments or (b) if the Aggregate Term Loan
Commitments have been terminated, more than fifty percent (50%) of the
outstanding principal amount of the Term Loans; provided, however, if, as of any
date of determination, the Lenders are composed solely of Lateral Entities and
WP Entities then Required Lenders shall require at least one (1) Lender that is
a Lateral Entity and one (1) Lender that is a WP Entity.

 

“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 

“Responsible Officer” means the chief executive officer or the chief financial
officer of the Borrower, as applicable, or any other officer having
substantially the same authority and responsibility.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Secured Party” means the Administrative Agent, each Lender, each other
Indemnitee and each other holder of any Obligation of a Credit Party.

 



85 

 

 

“Senior Secured Notes” means the senior secured notes of Holdings issued in
connection with those certain Subscription Agreements and related Promissory
Notes variously dated in 2011.

 

“Settlement Agreements” means (a) the Settlement and Release Agreement effective
as of October 26, 2015 between Holdings and Daniel Fournier Agencement Sa., (b)
the Settlement and Release Agreement effective as of October 27, 2015 between
Optos Capital Partners, LLC and ASG US II LLC, and (c) the to be documented
settlement arrangements described in the letter dated October 28, 2015 and
addressed to Affiliates of Lateral by Maurice R. Mitts, Esq., counsel to
Holdings (the “Martin & Airey Matter”).

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the sum of the debt (including contingent
liabilities) of such Person and its Subsidiaries, taken as a whole, does not
exceed the fair value on a going concern basis of the present assets of such
Person and its Subsidiaries, taken as a whole; (b) the capital of such Person
and its Subsidiaries, taken as a whole, is not unreasonably small in relation to
the business of such Person and its Subsidiaries, taken as a whole, contemplated
as of the date hereof; and (c) such Person and its Subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to
generally pay such debt as they mature in the ordinary course of business.  For
the purposes hereof, (i) the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability and (ii) the Term Loans
shall be deemed to mature on the stated maturity dates set forth herein (without
giving effect to any acceleration or mandatory prepayment thereof).

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” means the Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, satisfactory to the Administrative
Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 



86 

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tax Affiliate” means, (a) the Borrower, (b) each other Credit Party and (c) any
Affiliate of the Borrower with which the Borrower files consolidated, combined
or unitary Tax returns.

 

“Tender Offer” means Holdings’ offer to purchase the Senior Secured Notes in
accordance with the Tender Offer Documents as in effect on the Closing Date.

 

“Tender Offer Documents” means, with respect to the Senior Secured Notes, (a)
Holdings’ offer to purchase its Senior Secured Notes and (b) all other documents
and instruments executed and delivered in connection with the foregoing.

 

“Term Loans” means, collectively, the Initial Term Loans, the Additional Term
Loans (if any), and any interest paid-in-kind in accordance with Section 1.3
hereof.

 

“Threshold Amount” means $100,000.

 

“Title Company” means a title insurance company reasonably acceptable to the
Administrative Agent.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“Transaction Documents” means, collectively, the Loan Documents, the Equity
Investment Documents and the Tender Offer Documents.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.

 



87 

 

 

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“WP Entities” means Lateral FTE Feeder LLC or any of its Affiliates, including
any investment funds or accounts managed by any of the foregoing.

 

11.2 Other Interpretive Provisions.

 

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

 

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

 

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

 

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
All references to the time of day shall be a reference to New York time. If any
provision of this Agreement or any other Loan Document refers to any action
taken or to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

 

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

 

(f) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and, except as
otherwise provided with respect to FATCA, are to be construed as including all
statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

 



88 

 

 

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by Holdings shall be
given effect for purposes of measuring compliance with any provision of Article
V or VI unless Holdings, the Borrower, the Administrative Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article V and Article VI shall be made, without giving effect to any
election under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other Liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.” Any lease that was treated as an operating lease under GAAP at
the time it was entered into that later becomes a capital lease as a result of a
change in GAAP during the life of such lease, including any renewals, and any
lease entered into after the date of this Agreement that would have been
considered an operating lease under the provisions of GAAP in effect as of
December 31, 2014, in each case, shall be treated as an operating lease for all
purposes under this Agreement. A breach of a financial covenant contained in
Article VI shall be deemed to have occurred as of any date of determination by
the Administrative Agent or as of the last day of any specified measurement
period, regardless of when the financial statements reflecting such breach are
delivered to the Administrative Agent.

 

11.4 Payments. The Administrative Agent may set up standards and procedures to
determine or redetermine the equivalent in Dollars of any amount expressed in
any currency other than Dollars and otherwise may, but shall not be obligated
to, rely on any determination made by any Credit Party. Any such determination
or redetermination by the Administrative Agent shall be conclusive and binding
for all purposes, absent manifest error. No determination or redetermination by
any Secured Party or any Credit Party and no other currency conversion shall
change or release any obligation of any Credit Party or of any Secured Party
(other than the Administrative Agent and its Related Persons) under any Loan
Document, each of which agrees to pay separately for any shortfall remaining
after any conversion and payment of the amount as converted. The Administrative
Agent may round up or down, and may set up appropriate mechanisms to round up or
down, any amount hereunder to nearest higher or lower amounts and may determine
reasonable de minimis payment thresholds.

 

[Balance of page intentionally left blank; signature pages follow.]

 



89 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 







  BORROWER:       JUS-COM, INC.           By: ______________________   Name:  
Title:         Address for notices:   c/o FTE Networks, Inc.   5495 Bryson Dr,
Suite 423   Naples, Florida 34109   Attention:  Chief Executive Officer  

Facsimile: __________________

Email: mpalleschi@ftenet.com

          HOLDINGS:       FTE NETWORKS, INC.           By:  _________________  
Name:   Title:         Address for notices:   c/o FTE Networks, Inc.   5495
Bryson Dr, Suite 423   Naples, Florida 34109   Attention:  Chief Executive
Officer  

Facsimile: __________________

Email: mpalleschi@ftenet.com

 

 



Signature Page of Credit Agreement
JUS-COM, Inc.





 

 

 

 

          LATERAL JUSCOM FEEDER LLC,   as Administrative Agent      
By:  Lateral Global Investors, LLC, its Manager       By:  /s/ Richard de Silva
  Richard de Silva, Manager       Address for notices and payments:     c/o
Lateral Global Investors LLC  

1825 South Grant Street, Suite 210

San Mateo, California 94402

  Attention:  Patrick Feeney  

Facsimile No.: _________________

Email: Patrick@lateralim.com

 

 



Signature Page of Credit Agreement
JUS-COM, Inc.





 

 

 

      LATERAL JUSCOM FEEDER LLC,   as a Lender       By:  Lateral Global
Investors, LLC, its Manager       By:  /s/ Richard de Silva   Richard de Silva,
Manager       Address for notices and payments:       c/o Lateral Global
Investors LLC  

1825 South Grant Street, Suite 210

San Mateo, California 94402

  Attention:  Patrick Feeney  

Facsimile No.: _________________

Email: Patrick@lateralim.com

 

 



Signature Page of Credit Agreement
JUS-COM, Inc.





 

 

 



      LATERAL FTE FEEDER LLC,   as a Lender       By:  Lateral Global Investors,
LLC, its Manager       By:   /s/ Richard de Silva   Richard de Silva, Manager  
    Address for notices and payments:       c/o Lateral Global Investors LLC  

1825 South Grant Street, Suite 210

San Mateo, California 94402

  Attention:  Patrick Feeney  

Facsimile No.: _________________

Email: Patrick@lateralim.com

 



Signature Page of Credit Agreement
JUS-COM, Inc.





 

 

 



      LATERAL U.S. CREDIT OPPORTUNITIES FUND, L.P., as a Lender      
By:  Lateral Credit Opportunities, LLC, its General Partner       By:   /s/
Richard de Silva   Richard de Silva, Manager       Address for notices and
payments:       c/o Lateral Global Investors LLC  

1825 South Grant Street, Suite 210

San Mateo, California 94402

  Attention:  Patrick Feeney  

Facsimile No.: _________________

Email: Patrick@lateralim.com

 

 



Signature Page of Credit Agreement
JUS-COM, Inc.

 



 

 

 





Schedule 1.1(a) Initial Term Loan Commitments Lateral Juscom Feeder LLC
$2,000,000 Lateral FTE Feeder LLC $4,000,000

 



 

 

 



Schedule 1.1(b) Additional Term Loan Commitments Lateral U.S. Credit
Opportunities Fund $2,000,000

 



 

 

 

Schedule 3.18 Insurance

 



 

 

 



Schedule 3.19 Ventures, Subsidiaries and Affiliates, Outstanding Stock
Subsidiaries and Joint Ventures:   Issued and outstanding Stock and Stock
Equivalent of each Credit Party: Credit Party: Holders: Type of Interest: Number
of Units: Percentage of Total Voting Power (rounded): Percentage Interest
(rounded):                                                              
Preemptive or other rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party or Subsidiary thereof may be
required to issue, sell, repurchase or redeem any Stock or Stock Equivalents:

 



 

 



 

Schedule 3.23(b) Jurisdiction of Organization; Legal Names; Etc. Legal Name:
Type of Entity:

Registered Organization

(Yes / No):

Organizational Number: Federal Taxpayer Identification Number: Jurisdiction of
Formation:            

 



 

 

 



Schedule 3.23(c) Intellectual Property



 



 

 

 

Schedule 3.23(d) Documents; Instruments

  



 

 

 



Schedule 3.23(e) Deposit Accounts; Securities Accounts Deposit Accounts:

 





 

 

Securities Accounts:

 

 



 

 

  

Schedule 3.23(f) Electronic Chattel Paper; Letter of Credit Rights Electronic
Chattel Paper:

 

 

 

 

 

 

 

 

 

 

Letter of Credit Rights:

 

 

 



 

 



 

Schedule 3.23(g) Commercial Tort Claims

 



 

 

 



Schedule 3.23(h) Pledged Stock and Stock Equivalents

 

 



 

 

 

 

Schedule 3.23(i) Chief Executive Office; Real Estate Related Disclosures Chief
Executive Office:  

 

 

 

 

 

 

 

 

Other Locations:



 

 

 



Schedule 3.23(j) Material Contracts

 



 

 

  

Schedule 4.14 Post-Closing Milestones

 



 

1.No later than January 28, 2016, Holdings shall provide evidence to the
Administrative Agent that it has undertaken commercially reasonable efforts to
expand its Board of Directors.

 

2.No later than April 28, 2016, Holdings shall have hired a Chief Financial
Officer with public company CFO experience; any such Person shall be acceptable
to the Administrative Agent (such approval not to be unreasonably withheld).

 

3.No later than July 28, 2016 (a) the Board of Directors will be composed of not
less than seven (7) Persons, not less than three of which shall constitute
independent board members (within the meaning of the NYSE and NASDAQ listing
requirements), and (b) the Board of Directors shall have formally established
Audit and Compensation Committees, each of which shall be chaired by an
independent board member.

 

4.No later than October 28, 2017, Holdings shall provide evidence to the
Administrative Agent that it has undertaken commercially reasonable efforts to
uplist Holdings’ Stock from the OTC board to NASDAQ or another national
securities exchange reasonably acceptable to the Administrative Agent.

 

5.No later than November 28, 2015, Holdings shall provide (i) evidence to the
Administrative Agent that all deposit accounts of the Credit Parties maintained
with Wells Fargo Bank, National Association have been closed and (ii) to the
extent not delivered on the Closing Date, Control Agreements on all deposit
accounts of the Credit Parties, other than deposit accounts constituting
Excluded Accounts or otherwise maintained at Fifth Third Bank.

 

6.No later than December 28, 2015, Holdings shall provide evidence to the
Administrative Agent that all deposit accounts of the Credit Parties maintained
with Fifth Third Bank have been closed.

 

7.No later than November 6, 2015, the Credit Parties shall have delivered to the
Administrative Agent (i) insurance certificates and lenders loss payable
endorsements in respect of the Credit Parties’ insurance policies, all in form
and substance satisfactory to the Administrative Agent, (ii) duly authorized and
issued Stock certificates of all Credit Parties composing Collateral, together
with associated Stock powers duly executed in blank with respect thereto, (iii)
evidence that the Organizational Documents of each Credit Party that is a
limited liability company organized under the laws of the United States or a
political subdivision thereof have been amended, in form and substance
reasonably satisfactory to the Administrative Agent, to reflect the members’
election to opt-in to Article 8 of the UCC, certificate the Stock of such Credit
Party and otherwise to accommodate any assignments thereof arising from the
exercise of default remedies by the Secured Parties, and (iv) legal opinions
from (A) K&L Gates LLP, designated transactional counsel to the Credit Parties,
(B) special Nevada counsel to the Credit Parties, and (C) special Indiana
counsel to the Credit Parties, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

8.No later than November 13, 2015, Holdings’ transfer agent shall have delivered
to the Lenders the Initial Lateral Stock.

 





9.The Credit Parties shall use commercially reasonable efforts to prepare,
execute and deliver final (and effective) documentation evidencing the
resolution of the Martin & Airey Matter no later than November 13, 2015, all in
form and substance reasonably satisfactory to the Administrative Agent and (in
any event) on terms consistent with the terms described to the Administrative
Agent prior to the Closing Date.

 



 

 

 

Schedule 5.1 Liens

 

 

 

 



 

Schedule 5.4 Investments

 



 

 

 



Schedule 5.5 Indebtedness



 

 



 



Schedule 5.9 Contingent Obligations

  



 

 

 





Schedule P-1 Prior Indebtedness

 



With respect to the Closing Date, Indebtedness evidenced by:

 

Øthe Factoring Agreement dated as of May 12, 2014 between AmeriFactors Financial
Group, LLC and Focus Fiber Solutions, LLC

 

Øthe Factoring Agreement dated as of May 12, 2014 between AmeriFactors Financial
Group, LLC and JUS-COM, INC.

 



With respect to the Borrowing date of the Additional Term Loans, Indebtedness
evidenced by:

 

ØMichael Palleschi

 



 

 

 

Exhibit 2.1(c) Form of Solvency Certificate


Dated: [·], 2015

 

This Solvency Certificate (this “Solvency Certificate”) is being executed and
delivered pursuant to Section 2.1(c) of the Credit Agreement dated as of October
28, 2015 (as be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among JUS-COM, INC., an Indiana corporation
(the “Borrower”), the other Credit Parties party thereto, the Lenders party
thereto and LATERAL JUSCOM FEEDER LLC, as Administrative Agent. Capitalized
terms used herein without definition are used as defined in the Credit
Agreement.

 

I, [●], the [Chief Executive Officer][Chief Financial Officer] of Holdings and
the Borrower, in such capacity and not in an individual capacity, hereby certify
as follows:

 

1.I am familiar with the businesses and assets of Holdings and each of its
Subsidiaries and the Borrower and each of its Subsidiaries and am duly
authorized to execute this Solvency Certificate on behalf of Holdings and the
Borrower pursuant to the Credit Agreement; and

 

2.As of the date hereof and after giving effect to the entry into the Credit
Agreement on the date hereof and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement that, (i) the
sum of the debt (including contingent liabilities) of the Borrower does not
exceed the fair value on a going concern basis of the present assets of the
Borrower; (ii) the sum of the debt (including contingent liabilities) of the
Credit Parties, taken as a whole, does not exceed the fair value on a going
concern basis of the present assets of the Credit Parties, taken as a whole;
(iii) the capital of the Borrower is not unreasonably small in relation to the
business of the Borrower, as contemplated as of the date hereof; (iv) the
capital of the Credit Parties, taken as a whole, is not unreasonably small in
relation to the business of the Credit Parties, taken as a whole, as
contemplated as of the date hereof; (v) the Borrower does not intend to incur,
or believe that it will incur, debts (including current obligations and
contingent liabilities) beyond its ability to generally pay such debts as they
mature in the ordinary course of business; and (vi) the Credit Parties, taken as
a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to generally pay such debts as they mature in the ordinary course of business.
For the purposes hereof, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. For the purposes of making
any determination pursuant to this paragraph, the Indebtedness evidenced by the
Credit Agreement shall be deemed to mature on the stated schedule set forth in
the Credit Agreement (without giving effect to any acceleration or mandatory
prepayment thereof).

 

[Balance of page intentionally left blank; signature page follows.]

 



 

 

 



IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 



  FTE NETWORKS, INC., a Nevada corporation   JUS-COM, INC., an Indiana
corporation           By: ___________________________   Name:   Title:  

 





[SIGNATURE PAGE TO SOLVENCY CERTIFICATE]

 



 

 

 





Exhibit 4.2(b) Form of Compliance Certificate


Dated: [·]

 

This Compliance Certificate (this “Certificate”) is given by JUS-COM, INC., an
Indiana corporation (the “Borrower”), pursuant to Section 4.2(b) of that certain
Credit Agreement dated as of October 28, 2015 (as be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the other Credit Parties party thereto, the Lenders party
thereto and LATERAL JUSCOM FEEDER LLC, as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement.

 

The officer executing this Certificate is a Responsible Officer of Holdings and
the Borrower and as such is duly authorized to execute and deliver this
Certificate on behalf of Holdings and the Borrower. By executing this
Certificate, such officer hereby certifies to the Administrative Agent and the
Lenders, on behalf of Holdings and the Borrower, that:

 

(a) the financial statements delivered with this Certificate in accordance with
Section 4.1(a), 4.1(b) and/or 4.1(b) of the Credit Agreement are correct and
complete and fairly present, in all material respects, in accordance with GAAP,
the financial position and the results of operations of Holdings and its
Subsidiaries as of the dates of and for the periods covered by such financial
statements (subject, in the case of interim financial statements, to normal
year-end adjustments and the absence of footnote disclosure);

 

(b) Annex A includes a correct calculation of each of the financial covenants
contained in Article VI of the Credit Agreement for the relevant periods ended
[·];1

 

(c) Annex B hereto supplements Schedule 3.23(b) – (j) so that the information
reflected thereon is true and correct in all material respects on the date
hereof2;

  

(d) to the best of such officer’s knowledge, no Default or Event of Default
exists [, except as follows: ____________________________________];

(e) since the Closing Date and except as disclosed in prior Certificates
delivered to the Administrative Agent, no Credit Party and no Subsidiary of any
Credit Party has:

 

(i) changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary[, except as follows: ____________________________________];

 

(ii) acquired all or substantially all of the assets of, or merged or
consolidated with or into, any Person[, except as
follows:_____________________________________]; or

 

(iii) changed its address or otherwise relocated, acquired fee simple title to
any real property or entered into any real property leases[, except as follows:
____________________ _______________________________].

 

 

_________________________



1 Note to Borrower: Unless otherwise specified, all financial covenants are
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP. All calculations are without duplication.

 

2 Note to Borrower: Include for annual and quarterly financial reporting.

 





[Balance of page intentionally left blank; signature pages follow.]

 



 

 

 



IN WITNESS WHEREOF, Holdings and the Borrower have caused this Certificate to be
executed by one of its Responsible Officers as of the date first written above.

 

  FTE NETWORKS, INC., a Nevada corporation   JUS-COM, INC., an Indiana
corporation       By: ____________________   Name: __________________  
Title:___________________        

 



[SIGNATURE PAGE TO COMPLIANCE CERTIFICATE]







 

 

 



ANNEX A

TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations



 

I. Section 6.1: Calculation of Consolidated Capital Expenditures   Consolidated
Capital Expenditures (exclusive of Consolidated Capital Expenditures
constituting the acquisition, or any scheduled payment made in connection with
the financing, of equipment in the Ordinary Course of Business, but otherwise
including any amounts paid in connection with exercise of any interim or
end-of-term lease buyout option) ___________________ Permitted Consolidated
Capital Expenditures ___________________ In compliance Yes/No

 



A-2 

 



 



ANNEX A

TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations



 

II. Definition/Calculation of Consolidated EBITDA   “Consolidated EBITDA” for
the [five][eight][eleven][twelve] month period ended [●] (the “Measurement
Period”) is defined as follows:   A. Net income (or loss) of Holdings and its
Subsidiaries for the applicable twelve month period determined on a consolidated
basis in accordance with GAAP3 ___________________ Less (or plus), to the extent
included above in net income (or loss) for such period:   (1) the income (or
loss) of any Person which is not a Subsidiary of Holdings, except to the extent
of the amount of dividends or other distributions actually paid to Holdings or
any of its Subsidiaries in cash by such Person during such period and the
payment of dividends or similar distributions by that Person was not at the time
subject to the consent of a third party or prohibited by operation of the terms
of its charter or of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Person
___________________ (2) the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of Holdings or is merged into or consolidated with
Holdings or any of its Subsidiaries or that Person’s assets are acquired by
Holdings or any of its Subsidiaries ___________________ (3) gains (or losses)
from the sale, exchange, transfer or other disposition of Property or assets not
in the Ordinary Course of Business of Holdings and its Subsidiaries, and related
tax effects in accordance with GAAP ___________________ (4) any other
extraordinary gains (or losses) of Holdings or its Subsidiaries, and related tax
effects in accordance with GAAP ___________________ (5) income tax refunds
received, in excess of income tax liabilities for such period
___________________ B. Total exclusions from (additions to) net income (sum of
(1)-(5) above) ___________________ Plus, without duplication, to the extent
included in the calculation of net income (or loss) for such period:   (1) the
depreciation expense for such period, determined on a consolidated basis in
accordance with GAAP ___________________ (2) the amortization expense for such
period, determined on a consolidated basis in accordance with GAAP
___________________ (3) the interest expense for such period, determined on a
consolidated basis in accordance with GAAP[4] ___________________ (4) the tax
expense for such period, determined on a consolidated basis in accordance with
GAAP ___________________ C. Total add backs to net income (sum of (1)-(4)
above): ___________________ D. Consolidated EBITDA (result of A minus B plus C
above) ___________________ E. Minimum Required Consolidated EBITDA
___________________ In compliance Yes/No

 

 

___________________________

3 NTD: In the event the Lateral Stock is characterized as a liability on the
balance sheet of Holdings prepared in accordance with GAAP, exclude the imputed
interest expense associated with the Lateral Stock; interest expense
attributable to OID shall not be excluded



A-3 

 

 



ANNEX A

TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations



 



III. Section 6.3:  Consolidated Leverage Ratio   “Consolidated Leverage Ratio”
is defined as follows:   A. The aggregate principal balance of the Term Loans as
of the date of measurement
___________ B. Consolidated EBITDA for the twelve month period ending on the
date of measurement (per II above)
___________ Consolidated Leverage Ratio (result of A divided by B above)
___________ Permitted maximum Leverage Ratio ___________ In Compliance Yes/No

 



A-4 

 

 



ANNEX A

TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations

 



IV. Section 6.4:  Definition/Calculation of Consolidated Debt Service Coverage
Ratio   “Consolidated Debt Service Coverage Ratio” for the twelve month period
ended [●] (the “Measurement Period”) is defined as follows:   A. Consolidated
EBITDA (per Part II above) ___________________ Debt Service Charges:  the
interest expense in respect of the Term Loans for such Measurement Period,
determined on a consolidated basis in accordance with GAAP   B. Total Debt
Service Charges: ___________________ C. Consolidated Debt Service Coverage
Ratio  (result of A divided by B above) ___________________ D. Minimum Required
Consolidated Debt Service Coverage Ratio ___________________ In compliance
Yes/No

 



A-5 

 

 



ANNEX A

TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations



 


V. Section 6.5:  Qualified Cash   Qualified Cash ______________ Minimum required
Qualified Cash ______________ In Compliance Yes/No

 



A-6 

 

 



Exhibit 10.1-1 Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 28, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, inter alios, JUS-COM, INC., an Indiana corporation, and
LATERAL JUSCOM FEEDER LLC, as Administrative Agent. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

 

Pursuant to the provisions of Section 10.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrowers within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Date: ________ __, 20[  ] [Name of Lender]          
By:  ___________________________   Name:   Title:

 



 

 

 

Exhibit 10.1-2 Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 28, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, inter alios, JUS-COM, INC., an Indiana corporation, and
LATERAL JUSCOM FEEDER LLC, as Administrative Agent. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

 

Pursuant to the provisions of Section 10.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Date: ________ __, 20[  ] [Name of Participant]          
By:  ___________________________   Name:   Title:

 



 

 

 



Exhibit 10.1-3 Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 28, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, inter alios, JUS-COM, INC., an Indiana corporation, and
LATERAL JUSCOM FEEDER LLC, as Administrative Agent. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

 

Pursuant to the provisions of Section 10.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Date: ________ __, 20[  ] [Name of Participant]          
By:  ___________________________   Name:   Title:

 



 

 



 

Exhibit 10.1-4 Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 28, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, inter alios, JUS-COM, INC., an Indiana corporation, and
LATERAL JUSCOM FEEDER LLC, as Administrative Agent. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

 

Pursuant to the provisions of Section 10.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Note(s) evidencing such Term Loan(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrowers within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrowers as described in Section
881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Date: ________ __, 20[  ] [Name of Lender]          
By:  ___________________________   Name:   Title:

 



 

 

 

Exhibit A-1 Form of Assignment and Assumption


Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] 6 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.]8
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1. Assignor[s]: ______________________________

 

______________________________

 



 

 

_______________________

5For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

6For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

7Select as appropriate.

 

8Include bracketed language if there are either multiple Assignors or multiple
Assignees.



 





 

 

 

2.Assignee[s]: ______________________________

 

 ______________________________

[Assigneeis an [Affiliate][Approved Fund] of [identify Lender]

 

3.Borrower(s): JUS-COM, INC., an Indiana corporation

 

4.Administrative Agent: LATERAL JUSCOM FEEDER LLC, as the administrative agent
under the Credit Agreement

 

5.Credit Agreement: The Credit Agreement dated as of October 28, 2015 among
JUS-COM, INC., the other Credit Parties party thereto, the Lenders party
thereto, and LATERAL JUSCOM FEEDER LLC, as Administrative Agent, and the other
agents parties thereto

 

6.Assigned Interest[s]:

 

Assignor[s]9 Assignee[s]10 Facility Assigned11 Aggregate Amount of
Commitment/Loans for all Lenders12 Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans13 CUSIP Number       $ $ %         $ $ %         $ $ %  

 

7. Trade Date: ______________]14

 

 

_____________________________

9List each Assignor, as appropriate.

 

10List each Assignee, as appropriate.

 

11Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Term Loan
Commitment,” etc.)

 

12Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

13Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

14To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



  



 

 



 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]15

[NAME OF ASSIGNOR]

 

 

By:______________________________

Title:

 

[NAME OF ASSIGNOR]

 

 

By:______________________________

Title:

 

ASSIGNEE[S]16

[NAME OF ASSIGNEE]

 

 

By:______________________________

Title:

 

 

[NAME OF ASSIGNEE]

 

 

By:______________________________

Title:

 

[Consented to and]17 Accepted:

 

LATERAL JUSCOM FEEDER LLC, as

Administrative Agent

 

By: _________________________________

Title:

 

[Consented to:]18

 

[NAME OF RELEVANT PARTY]

 

By: ________________________________

Title:

 

 

____________________________

15Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

16Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

17To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

18To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.



 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.8 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 4.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

 





3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. The parties hereto, to the extent permitted by
law, waive all right to trial by jury in any action, suit, or proceeding arising
out of, in connection with or relating to, this Assignment and Assumption and
any other transaction contemplated hereby. This waiver applies to any action,
suit or proceeding whether sounding in tort, contract or otherwise. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 



 

 

 



Exhibit A-2 Form of Additional Term Loan Note Lender: [NAME OF LENDER] New York,
New York Principal Amount: $[●] Dated:  [·]


FOR VALUE RECEIVED, the undersigned, JUS-COM, INC., an Indiana corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
(the “Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of the Additional Term Loan of the Lender to the
Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement referred to below. Capitalized terms used herein without
definition are used as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Additional Term Loan from the date made until such principal amount is paid in
full, payable at such times and at such interest rates as are specified in the
Credit Agreement. Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Borrower.

 

Both principal and interest are payable in Dollars to Lateral Juscom Feeder LLC,
as Administrative Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

 

This Additional Term Loan Note (this “Note”) is one of the ATL Notes referred to
in, and is entitled to the benefits of, the Credit Agreement dated as of October
28, 2015 (as the same may be amended, modified and/or restated from time to
time, the “Credit Agreement”) among the Borrower, the other Credit Parties party
thereto, the Lenders party thereto, and Lateral Juscom Feeder LLC, as
Administrative Agent.

 

The Credit Agreement, among other things, (a) provides for the making of the
Additional Term Loan by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Additional Term Loan being
evidenced by this Note, and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.22
(Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.

 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

[Balance of page intentionally left blank; signature page follows.]

 



 

 

 



IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

JUS-COM, INC., an Indiana corporation, the Borrower

 


By:________________________________
      Name:
      Title:

 



 

 

 





Exhibit I-1 Form of Initial Term Loan Note Lender: [NAME OF LENDER] New York,
New York Principal Amount: $[●] Dated:  [·]


FOR VALUE RECEIVED, the undersigned, JUS-COM, INC., an Indiana corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
(the “Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of the Initial Term Loan of the Lender to the Borrower,
payable at such times and in such amounts as are specified in the Credit
Agreement referred to below. Capitalized terms used herein without definition
are used as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Initial Term Loan from the date made until such principal amount is paid in
full, payable at such times and at such interest rates as are specified in the
Credit Agreement. Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Borrower.

 

Both principal and interest are payable in Dollars to Lateral Juscom Feeder LLC,
as Administrative Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

 

This Initial Term Loan Note (this “Note”) is one of the ITL Notes referred to
in, and is entitled to the benefits of, the Credit Agreement dated as of October
28, 2015 (as the same may be amended, modified and/or restated from time to
time, the “Credit Agreement”) among the Borrower, the other Credit Parties party
thereto, the Lenders party thereto, and Lateral Juscom Feeder LLC, as
Administrative Agent.

 

The Credit Agreement, among other things, (a) provides for the making of the
Initial Term Loan by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Initial Term Loan being
evidenced by this Note, and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.22
(Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.

 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

[Balance of page intentionally left blank; signature page follows.]

 



 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

JUS-COM, INC., an Indiana corporation, the Borrower

 


By: _______________________________
       Name:
       Title:

  

 

 



  

Exhibit N-1 Form of Notice of Borrowing

 

Dated: [●]

 

LATERAL JUSCOM FEEDER LLC,
as Administrative Agent
under the Credit Agreement referred to below

1825 South Grand Street, Suite 210

San Mateo, California 94402

Attention:  Patrick Feeney Email: Patrick@lateralim.com

 

 

Re: JUS-COM, INC. (the “Borrower”)

 

Reference is made to the Credit Agreement dated as of October 28, 2015 (as the
same may be amended, modified and/or restated from time to time, the “Credit
Agreement”) among the Borrower, the other Credit Parties party thereto, the
Lenders party thereto and Lateral Juscom Feeder LLC, as Administrative Agent.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement.

 

The Borrower hereby gives you irrevocable notice, pursuant to Section __ of the
Credit Agreement, of its request of a borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in connection therewith, sets forth the following
information:

 

A. The date of the Proposed Borrowing is [·] (the “Funding Date”).

 

B. The aggregate principal amount of the [Initial][Additional] Term Loans is
[$6,000,000][$2,000,000].

 

C. The proceeds of the [Initial][Additional] Term Loans should be distributed as
provided therefor on Annex I hereto.

 

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the Funding Date, both before and after giving
effect to the Proposed Borrowing:

 

(i) each representation and warranty set forth in Article III of the Credit
Agreement or in any other Loan Document is true and correct in all material
respects (without duplication of any materiality qualifier contained therein),
except to the extent that such representation and warranty expressly relates to
an earlier date (in which event such representation and warranty was true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date);

 

(ii) no Default or Event of Default has occurred and is continuing; and

 

(iii) all conditions precedent to the funding of the [Initial][Additional] Term
Loans have been satisfied.

 

[Balance of page intentionally left blank; signature page follows.]

 



 

 

 

Sincerely,

 

JUS-COM, INC., 

an Indiana corporation, the Borrower

 

By:  /s/ John C. Wood



Name: John C. Wood

Title: President

 



 

 

 



ANNEX I – DISBURSEMENT INSTRUCTIONS

 



 

 

 

 